EXHIBIT 10.1







STOCK PURCHASE AGREEMENT

dated as of October 17, 2016

by and among

Standex International Corporation

and

Gregory J. Deutschmann









































TABLE OF CONTENTS




Page







Article I

Securities To Be Purchased

1



Article II

Closing; Purchase Price

1

2.1

Closing

1

2.2

Purchase Price

2

2.3

Adjustments to Base Purchase Price

2

2.4

Closing Payments

2

2.5

Calculation of Final Closing Purchase Price

4



Article III

Closing Deliveries

6

3.1

Deliveries by Seller at the Closing.

6

3.2

Deliveries by the Buyer at the Closing.

6



Article IV

Warranties and Representations of the Seller

7

4.1

Warranties and Representations Regarding the Company

7

4.2

Warranties and Representations Regarding the Seller

20



Article V

Warranties and Representations of the Buyer

21

5.1

Authority

21

5.2

No Conflict

22

5.3

Organizational Matters

22

5.4

Proceedings

22

5.5

Brokers; Agents.

22

5.6

Acquisition for Equity Investment.

22



Article VI

Disclosure Schedules

23



Article VII

Covenants

23

7.1

Cooperation

23

7.2

Records/Personnel

23

7.3

Publicity

24

7.4

Employees; Benefit Plans.

24

7.5

Execution of Additional Documents

25



Article VIII

Restrictive Covenants

25

8.1

Non-Competition

25

8.2

Non-Disclosure of Confidential Information

26



Article IX

Indemnification

26

9.1

Indemnification by the Seller

26

9.2

Indemnification by the Buyer

27

9.3

Procedure Relative to Indemnification

27

9.4

Limits on Indemnification

29

9.5

Survival

29

9.6

Escrow Account

30

9.7

Losses Net of Insurance and Tax Benefits

30

9.8

Assignment; Reimbursement

31

9.9

Mitigation

31

9.10

Tax Representations

31

9.11

No Duplication of Warranties

31

9.12

Sole Remedy

31



Article X

Tax Matters

32

10.1

Tax Returns

32

10.2

Certain Taxes

32

10.3

Tax Proceedings

33

10.4

Cooperation on Tax Matters

33

10.5

Refunds

34

10.6

Tax Benefits

34

10.7

Straddle Periods

35

10.8

Restricted Actions

35

10.9

Conflict…………………………………………………………………………..35



Article XI

Definitions

35



Article XII

Miscellaneous

46

12.1

Expenses

46

12.2

Notices

46

12.3

Entire Agreement

47

12.4

Parties in Interest

47

12.5

Construction

47

12.6

Assignment

47

12.7

Paragraph Headings

48

12.8

Severability

48

12.9

Governing Law; Venue

48

12.10

Use of Terms

48

12.11

Counterparts; Electronic Copy

48

12.12

Waiver of Jury Trial

48

12.13

Retention of Counsel

48





i

 

 







 




Schedules

Schedule 4.1.1

No Conflicts

Schedule 4.1.5

Capitalization

Schedule 4.1.8(a)

Leased Real Estate

Schedule 4.1.9

Proceedings

Schedule 4.1.10(a)

Owned Intellectual Property

Schedule 4.1.10(b)

Licenses

Schedule 4.1.11(a)

Financial Statements

Schedule 4.1.11(d)

Customer Pricing Statement

Schedule 4.1.12(d)

Audits

Schedule 4.1.12(e)

Affiliated Groups

Schedule 4.1.13

Material Contracts

Schedule 4.1.14(a)

Employee List

Schedule 4.1.14(b)

Compliance with Labor Laws

Schedule 4.1.14(d)

Known Employee Termination Plans

Schedule 4.1.14(e)

Employee-Related Proceedings

Schedule 4.1.15(a)

Benefit Plans

Schedule 4.1.15(e)

Payments Resulting from Transaction

Schedule 4.1.16

Events Since Balance Sheet Date

Schedule 4.1.17

Environmental Matters

Schedule 4.1.18

Insurance

Schedule 4.1.18

Compliance with Legal Requirements; Governmental

Authorizations

Schedule 4.1.20

Customers and Suppliers

Schedule 4.1.21

Accounts; Safe Deposit Boxes

Schedule 4.1.26

Product Warranty; Products

Schedule 4.1.27

Product Liability







Exhibits

Exhibit 2.3

Working Capital Sample Calculation

Exhibit 2.4(d)

Indebtedness

Exhibit 2.4(e)

Transaction Bonuses  

Exhibit 2.5(a)

Inventory

Exhibit 3.1(e)

Form of Escrow Agreement

Exhibit 3.1(f)

Consents

Exhibit 3.1(g)(i)

Form of Employment Agreement (Greg Deutschmann)

Exhibit 3.1(g)(ii)

Form of Employment Agreement (Laura Steiner)

Exhibit 3.1(j)

Form of Varnfield Lease











iii

 

 
















STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
this 17th day of October, 2016, by and among Standex International Corporation,
a Delaware corporation (the “Buyer”), and Greg Deutschmann (the “Seller”).  All
capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in Article XI, below.  

R E C I T A L S:

WHEREAS, Horizon Scientific, Inc., a South Carolina corporation (the “Company”),
is engaged in the business of designing, manufacturing, marketing and selling
refrigeration systems for use in medical, healthcare and scientific laboratory
applications (the “Business”);

WHEREAS, the Seller owns all of the issued and outstanding capital stock of the
Company, consisting of One Thousand Six Hundred Sixty (1,660) shares of no par
value common stock (the “Subject Securities”); and

WHEREAS, the Seller desires to sell to the Buyer, and the Buyer desires to
purchase from the Seller, the Subject Securities, upon the terms and subject to
the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the Buyer and
the Seller hereby agree as follows:

ARTICLE I
Securities To Be Purchased

Subject to the terms and conditions set forth in this Agreement, at the Closing,
the Seller shall sell and transfer to the Buyer, and the Buyer shall purchase
from the Seller, all of the Subject Securities, which Subject Securities
represent all of the issued and outstanding capital stock of the Company.

ARTICLE II
Closing; Purchase Price

2.1

Closing

.  The closing of the purchase and sale of the Subject Securities and the other
transactions as contemplated herein (the “Closing”) shall occur simultaneously
with the execution of this Agreement at the offices of the Company, or at such
other time and/or place as the parties hereto shall mutually agree.  Except as
otherwise set forth herein or required by Legal Requirements, the Closing shall
be deemed effective as of 12:01 A.M. local time on the Closing Date (the
“Effective Time”).

2.2

Purchase Price

.  The aggregate purchase price for the Subject Securities shall be an amount
equal to (a) Thirty-one Million Dollars ($31,000,000) cash (the “Base Purchase
Price”), as adjusted by the Working Capital Adjustment pursuant to Section 2.3,
below, plus (b) the amount of Cash of the Company immediately prior to the
Effective Time, less (c) the amount of Indebtedness of the Company outstanding
immediately prior to the Effective Time, less (d) the aggregate amount of the
Transaction Bonuses (the aggregate amount of clauses (a), (b), (c) and (d) of
this Section 2.2 being the “Closing Purchase Price”).  The Closing Purchase
Price shall be paid by the Buyer to the Seller as provided in Sections 2.4 and
2.5, below.

2.3

Adjustments to Base Purchase Price

.  The Base Purchase Price shall be subject to adjustment as follows (the
“Working Capital Adjustment”):

(a)

The Base Purchase Price shall be increased on a dollar-for-dollar basis to the
extent that the Closing Net Working Capital is greater than the Upper Net
Working Capital Target; and

(b)

The Base Purchase Price shall be decreased on a dollar-for-dollar basis to the
extent that the Closing Net Working Capital is less than the Lower Net Working
Capital Target.  

For purposes hereof, the “Closing Net Working Capital” is the sum, all in
accordance with US GAAP as of the Effective Time and in a manner consistent with
the sample calculation attached hereto as Exhibit 2.3, of all (i) inventory
including raw material inventory purchased within the twelve (12) months period
ending on the Closing Date and valued at the lower of cost or market,
work-in-process inventory (excluding items that have been work-in-process
inventory for more than one year), valued burdened cost, saleable finished goods
inventory, net of any reserves, and deposit amounts paid to suppliers in advance
for the future purchase of raw material inventory plus (ii) receivables at the
Closing Date, net of reserves, and not requiring adjustment due to quality,
price or collectability, minus (iii) trade payables. For the avoidance of doubt,
the Closing Net Working Capital shall not include Cash of the Company or any
portion of Indebtedness or Transaction Bonuses or Transaction Expenses that to
be paid off at or in conjunction with the Closing and any payables associated
with conduct of the physical inventory count and valuation described in Section
2.5 and preparation of the Financial Statements shall be at the Seller’s sole
cost.

2.4

Closing Payments

.  At the Closing:

(a)

The Seller shall have prepared and delivered to the Buyer a reasonably detailed
statement containing an estimate of the Closing Purchase Price (the “Estimated
Pricing Statement”) by no later than two Business Days prior to the Closing (or
upon such other schedule as Seller and Buyer may mutually agree).  If Buyer
disputes the Seller’s estimate of the Closing Purchase Price, the parties shall
endeavor to amicably resolve such dispute prior to the Closing.  

(b)

The Buyer shall deliver an amount equal to the Closing Purchase Price set forth
on the Estimated Pricing Statement (the “Estimated Closing Purchase Price”) less
the Escrow Amount and the Holdback Amount to the Seller, by wire transfer of
immediately available funds to such bank account or accounts as shall be
designated in writing by the Seller. Any adjustment to the Estimated Closing
Purchase Price shall be calculated and paid as provided in Section 2.5, below.

(c)

The Buyer shall deliver the Escrow Amount to the Escrow Agent for deposit into
an escrow account (the “Escrow Account”) in accordance with the terms and
conditions of the Escrow Agreement.

(d)

The Buyer shall pay all Indebtedness of the Company set forth on Exhibit 2.4(d)
in accordance with the pay-off letters delivered by the Company and the lenders
prior to Closing.

(e)

The Buyer shall pay the aggregate amount of all bonuses set forth on Exhibit
2.4(e) (the “Transaction Bonuses”) to the Company, for further payment through
the Company’s payroll to the employees set forth on such Exhibit.

(f)

The Buyer shall make payment of the Holdback Amount as set forth herein.  The
unpaid Holdback Amount shall accrue and include interest from the Closing Date
at a rate of six percent (6%) per annum.  All payments shall be delivered by
wire transfer to such bank account or accounts as shall be designated in writing
by Seller.

(i)

If, on the date that is two (2) years following the Closing, the Seller is
employed by the Company or any of its Affiliates, then the Buyer shall promptly
(and in any event within three (3) Business Days of such date) pay one-third of
the Holdback Amount to the Seller together with one-third of the then accrued
interest on the Holdback Amount.

(ii)

If, on the date that is three (3) years following the Closing, the Seller is
employed by the Company or any of its Affiliates, then the Buyer shall promptly
(and in any event within three (3) Business Days of such date) pay the remaining
balance of the Holdback Amount to the Seller together with the remaining
interest accrued on the Holdback Amount.

(iii)

In the event that Seller ceases employment with the Company and its Affiliates
prior to the date that is three (3) years following the Closing due to (x)
Seller’s death or disability, (y) Seller’s resignation for Good Reason (as
defined in the Seller’s Employment Agreement) or (z) the Company’s termination
of the Seller without Cause (as defined in the Seller’s Employment Agreement),
then the Buyer shall promptly (and in any event within three (3) Business Days
of such cessation of employment) pay to the Seller or his estate, as the case
may be, any portion of the Holdback Amount that has not yet been paid together
with the remaining interest accrued on the Holdback Amount.

(iv)

Any portion of the Holdback Amount that does not become payable under Sections
2.4(f)(i) through (iii) above shall be forfeited and Buyer shall have no further
obligations with respect to such forfeited amount.

2.5

Calculation of Final Closing Purchase Price

.  

(a)

No sooner than ten (10) and no later than five (5) Business Days prior to the
Closing (or upon such other schedule as Seller and Buyer may mutually agree),
the Seller shall cause the Company to conduct a physical inventory count and
valuation of the inventory items of the Company for purposes of determining the
number and value of such inventory items that existed immediately prior to the
Effective Time.  The physical inventory count shall be performed and valued in
accordance with GAAP.  If not paid prior to Closing, the cost related to this
physical inventory count and valuation shall be Transaction Expenses to be paid
in full by the Seller or the Company at the Closing.  The Buyer and its
independent public accountants shall have the right to observe such physical
inventory count.  Such inventory count and valuation shall establish the final
and agreed upon count and valuation of such inventory items for purposes of the
Closing Financial Statements and the Final Pricing Statement. Following the
physical inventory count and valuation, the Company shall deliver to Buyer a
copy of the detailed inventory, including the date and price of last purchase of
each SKU, taking into consideration (a) shortages identified in the physical
inventory count; (b) any portion of the inventory that is slow moving; (c) any
portion of the inventory that is obsolete and therefore not capable of being
utilized in the ordinary course of business; and (d) any portion of the
inventory that is damaged.  The Company shall provide Buyer and its independent
public accountant’s access to and/or copies of any and all work papers used in
the physical inventory count.

(b)

Within sixty (60) calendar days following the Closing Date, Buyer and Seller,
jointly but at Buyer’s sole cost and expense, shall cause the Company’s current
independent accounting firm to prepare and deliver to Buyer reviewed financial
statements, including statements of income and cash flows and balance sheet, for
the Company for the period from January 1, 2016 through the Closing Date (the
“Closing Financial Statements”).  The Closing Financial Statements shall be
prepared in accordance with GAAP.  Within five (5) Business Days of its receipt
of the Closing Financial Statements, Buyer shall deliver to Seller the Closing
Financial Statements along with its calculation of a final pricing statement
(the “Final Pricing Statement”) which (i) shall be based on the Closing
Financial Statements and (ii) shall reflect any changes to the Estimated Closing
Purchase Price resulting from changes in Closing Net Working Capital, the
Working Capital Adjustment, Cash and Indebtedness from the amounts set forth in
the Estimated Pricing Statement (such revision shall be referred to as the
“Final Closing Purchase Price”).

(c)

Within twenty (20) calendar days following Buyer’s delivery of the Closing
Financial Statements and Final Pricing Statement, Seller must notify the Buyer
of any objections to the Buyer’s calculation of the Final Closing Purchase Price
as reflected in the Final Pricing Statement and the basis for such objections.  
Buyer shall make the Company’s financial records, accounting personnel and
advisors available to Seller, his accountants and other representatives at
reasonable times during Seller’s review of, and the resolution of any objections
with respect to, the Final Pricing Statement and Final Closing Purchase Price.  
In the event that the Seller does not notify the Buyer, within twenty (20)
calendar days after receipt of the Final Pricing Statement, that the Seller has
any objections to the Buyer’s calculation of the Final Closing Purchase Price as
reflected in the Final Pricing Statement, then the Buyer’s calculation of the
Final Closing Purchase Price shall be final hereunder.  In the event that the
Seller does notify the Buyer, within twenty (20) calendar days after receipt of
the Final Pricing Statement, that the Seller has any such objection, then the
Buyer and the Seller shall use their good faith efforts to attempt to resolve
such disputed items.  In the event the Buyer and the Seller are unable to
resolve the disputed items within forty-five (45) calendar days after receipt by
the Buyer of the Seller’s notice of dispute, such disputed items shall be
referred to the Summerville, SC office of WebsterRogers LLP, a RMS US Alliance
member (the “Independent Accounting Firm”) to resolve finally such disputed
items; provided, however, that the scope of the Independent Accounting Firm’s
engagement shall be limited to the resolution of the disputed items described in
the Seller’s notice of dispute (which resolution shall be within the range of
dispute between the Final Pricing Statement and the Seller’s objection notice)
and the recalculation, if any, of the Final Closing Purchase Price in light of
such resolution.  The determination(s) of the Independent Accounting Firm shall
be made as promptly as possible and shall be final and binding upon the parties,
absent manifest error.  Each party hereto shall be permitted to submit such data
and information to the Independent Accounting Firm as such party deems
appropriate; provided that any information so provided shall also be provided to
the other party.  The expenses and fees of the Independent Accounting Firm shall
be borne one-half (1/2) by the Buyer and one-half (1/2) by the Seller.  The
Final Closing Purchase Price as finally agreed by the parties or as determined
by the Independent Accounting Firm as described herein shall be the Final
Closing Purchase Price for all purposes hereof.

(d)

Once the Final Closing Purchase Price is determined in accordance with this
Section 2.5, the following shall occur:

(i)

If the Final Closing Purchase Price exceeds the Estimated Closing Purchase
Price, then, within three (3) Business Days following the final determination of
the Final Closing Purchase Price under this Section 2.5, the Buyer shall pay the
excess amount to the Seller, by wire transfer of immediately available funds to
such bank account or accounts as shall be designated in writing by the Seller.

(ii)

If the Estimated Closing Purchase Price exceeds the Final Closing Purchase
Price, then, within three (3) Business Days following the final determination of
the Final Closing Purchase Price under this Section 2.5, the Seller shall pay
the aggregate amount of such difference to the Buyer by wire transfer of
immediately available funds to such bank account or accounts as shall be
designated in writing by the Buyer.  

If any amount owed by a party pursuant to this Section 2.5(d) remains unpaid
after such three (3) Business Day period, interest shall accrue on the unpaid
amount from the date due to the payment date at a rate per annum equal to six
percent (6%).

ARTICLE III
Closing Deliveries

3.1

Deliveries by Seller at the Closing.

  At the Closing, the Seller shall deliver, or cause to be delivered, to the
Buyer each of the following:

(a)

Certificates representing the Subject Securities, duly endorsed in blank, or
such other good and sufficient instruments of transfer as the Buyer reasonably
deems necessary or appropriate to vest in the Buyer all right, title and
interest in and to the Subject Securities.

(b)

Duly executed resignations of the members of the board of directors and such
officers of the Company as the Buyer shall have requested in writing to the
Seller Representative not less than three (3) Business Days prior to the Closing
Date.

(c)

Constructive possession of the Records of the Company (which may include
delivery of all such Records to the headquarters of the Company), provided,
however, that the Seller may maintain a copy of such Records for the purpose of
supporting backup to tax returns filed by the Seller.

(d)

A certificate of good standing for the Company issued by the South Carolina
Secretary of State’s Office no earlier than ten (10) Business Days prior to the
Closing Date.

(e)

An Escrow Agreement, in the form attached hereto as Exhibit 3.1(e) (the “Escrow
Agreement”), duly executed by the Seller.

(f)

The Consents listed on Exhibit 3.1(f), in a form reasonably satisfactory to the
Buyer.

(g)

Employment Agreements, in the forms attached hereto as Exhibit 3.1(g)(i) and
Exhibit 3.1(g)(ii) (the “Employment Agreements”), duly executed by Gregory J.
Deutschmann and Laura Steiner respectively.

(h)

Evidence of Seller’s procurement of Extended Reporting Period coverage for the
Company’s Employment Practices Liability Insurance Policy.

(i)

Evidence of payment of all outstanding amounts owed under any third party
financing arrangements including but not limited to (i) the Company’s Commercial
Line of Credit Agreement and Note Renewal Agreement with Tidelands Bank and (ii)
any payables to Affiliates.

(j)

A Commercial Real Estate Lease Agreement, in the form attached hereto as Exhibit
3.1(j) (the “Varnfield Lease”), duly executed by Varnfield 125 Properties, LLC.

3.2

Deliveries by the Buyer at the Closing.

At the Closing, the Buyer shall deliver, or cause to be delivered, to the Seller
each of the following:

(a)

A certificate from an officer of the Buyer, in a form reasonably satisfactory to
the Seller, setting forth the resolutions of the board of directors of the Buyer
authorizing the execution of this Agreement and all Ancillary Agreements to
which the Buyer is a party and the taking of any and all actions deemed
necessary or advisable to consummate the transactions contemplated herein and
therein.

(b)

A good standing certificate for the Buyer issued by the Secretary of State of
the State of Delaware no earlier than ten (10) Business Days prior to the
Closing Date.

(c)

The Escrow Agreement, duly executed by the Buyer and the Escrow Agent.

(d)

The Employment Agreements, duly executed by the Company.

(e)

The Varnfield Lease, duly executed by the Company.

ARTICLE IV
Warranties and Representations of the Seller

4.1.1

Warranties and Representations Regarding the Company.  The Seller hereby
warrants and represents to the Buyer, which warranties and representations shall
survive the Closing for the periods, and subject to the limitations, set forth
in Article IX, below, that except as set forth in the Disclosure Schedules, the
following statements are true and correct as of the date hereof:

4.1.1   No Conflict.  Except as set forth on Schedule 4.1.1, neither the
execution and delivery of this Agreement or the Ancillary Agreements to which
the Company is a party nor the consummation or performance of any of the
transactions contemplated hereunder or thereunder by the Company will
(a) contravene, conflict with, or result in a violation of or default under any
provision of the Organizational Documents of the Company, (b) contravene,
conflict with, or result in a violation of or default under any Legal
Requirement or any Order to which the Company is subject, (c) assuming all
Consents are obtained, violate or conflict with, or result in a default or
require notice under, or give any Person the right to exercise any remedy under,
or to accelerate the maturity or performance of, or to cancel, terminate or
modify any Material Contract, or (d) result in the imposition or creation of any
Encumbrance upon or with respect to any of the material assets owned, leased or
licensed by the Company.  No action, consent, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Body is
required to be obtained or made by the Company in connection with the execution
and delivery of this Agreement and the Ancillary Agreements to which the Company
is a party or the consummation by the Company of any of the transactions
contemplated hereby or thereby except those that may be required solely by
reason of Buyer’s (as opposed to any other third party’s) participation in the
transactions contemplated hereby.

4.1.2   Restrictions on Transfer.  There are no voting trust agreements, powers
of attorney, stockholders’ agreements, proxies or any other Contracts to which
the Company is a party or by which the Company is bound relating to the sale,
transfer, voting, registration, acquisition, distribution rights or disposition
of any of the capital stock of the Company or otherwise granting any Person any
right in respect of the capital stock of the Company.  Seller has the absolute
and unrestricted right, power, authority and capacity to execute and deliver
this Agreement and to perform his obligations under this Agreement.  

4.1.3   Organizational Matters.  The Company is a corporation duly organized and
validly existing and in good standing under the laws of the State of South
Carolina.  The Company has the corporate power and authority to own or lease its
properties and assets as and where currently owned or leased and to carry on all
business activities currently conducted by the Company.  The Company is duly
qualified to do business and is in good standing in each jurisdiction in which
the nature of its business or the ownership or leasing of its assets makes such
qualification necessary, except where the lack of such qualification would not
have a Material Adverse Effect.

4.1.4   Documentation.  The stock register of the Company (a copy of which has
been made available for inspection by the Buyer and its Representatives) is true
and complete in all material respects. The books of account, minute book, stock
record books, and other records of the Company are complete and correct in all
material respects and have been maintained in accordance with commercially
reasonable business practices.  For the last (3) years, the Company has
maintained materially accurate and complete records of all meetings held of, and
corporate action taken by, the stockholders, the boards of directors, and
committees of the boards of directors of the Company.

4.1.5   Capitalization.  The authorized capital stock of the Company consists of
Three Thousand (3,000) shares of no par value common stock.  Schedule 4.1.5 sets
forth a true and correct capitalization table for the Company.  Seller is the
record owner of the entire Subject Securities, free and clear of all
Encumbrances.  All of the issued and outstanding capital stock of the Company
was duly authorized, validly issued and is fully paid and non-assessable.  There
are no outstanding or authorized warrants, options, subscriptions, convertible
or exchangeable securities or other agreements pursuant to which the Company is
or may become obligated to issue or sell any of its capital stock.  All of the
issued and outstanding shares were issued in compliance with applicable federal
and state securities laws. There are no outstanding or authorized stock
appreciation, phantom stock or similar rights with respect to the Company.

4.1.6  Subsidiaries.  The Company does not own any equity interest in another
Person.

4.1.7  Title to Assets.  The Company has good and marketable title to, a valid
leasehold interest in, or has the valid and enforceable right to use, all
material properties and assets (whether tangible or intangible) located at its
business facilities, reflected as owned in the books and records of the Company,
purchased, used or otherwise acquired by the Company in connection with the
conduct of the Business as presently conducted, free and clear of all
Encumbrances, other than Permitted Liens.  

4.1.8  Real Estate.    

   (a)  The Company does not own and has never owned any real property.
 Schedule 4.1.8(a) lists all of the Leased Real Property as well as all real
property previously but no longer leased by the Company.  As of the Closing, any
existing agreements relative to the Leased Real Property shall be null and void
and shall be superseded by the Varnfield Lease.  The Company has no outstanding
obligations or liabilities to the landlord relative to the Leased Real Property
except as set forth in the Varnfield Lease.  The current use and operation of
the Leased Real Property is in compliance in all material respects with all
applicable Laws, including without limitation laws relating to permitting,
parking, zoning, environmental and land use, and public and private covenants
and restrictions.  

   (b)  The buildings, plants, structures, machinery, tools, dies, furniture,
fixtures and equipment of the Company including the facilities located on the
Leased Real Property (the “Facilities”) are in good and serviceable operating
condition and repair, ordinary wear and tear excepted.  None of such buildings,
plants, structures, machinery, tools, dies, furniture, fixtures or equipment
including the Facilities is in need of maintenance or repairs except for
ordinary, routine maintenance and repairs that are not material in cost to the
Business, taken as a whole. The assets and properties, tangible and intangible,
of the Company, including any leased assets and properties of the Company (which
includes the Facilities), taken as a whole, are sufficient to carry on the
business of the Company as it is currently conducted.

4.1.9  Proceedings.  Except as set forth in Schedule 4.1.9, there is not
currently, nor has there been for the three (3) years immediately preceding the
Closing Date, any material Proceeding pending or, to the Knowledge of the
Seller, threatened against the Company.  The Company is not currently subject to
any Order affecting the properties, assets, personnel or business activities of
the Company.

4.1.10 Intellectual Property.  

   (a)  Schedule 4.1.10(a) lists all of the following Owned Intellectual
Property:  (i) all United States and foreign issued design patents and utility
patents, all pending applications relating to any inventions or designs and all
renewals, reissues, divisionals, continuations, continuations-in-part and
extensions of the foregoing; (ii) all registered and unregistered trademarks,
service marks and tradenames as well as all pending trademark and service mark
applications; (iii) all registered copyrights and copyright applications and all
renewals and extensions; and (iv) all domain name registrations.

   (b)  Schedule 4.1.10(b) lists all  Licenses (excluding shrink-wrap,
click-wrap, click-through or other similar licenses with respect to
off-the-shelf or generally available personal computer software), under which
the Company is subject to receive, or obligated to pay, as the case may be, fees
(including support and maintenance fees) of more than Ten Thousand Dollars
($10,000) per annum following the Closing.

   (c)  The Company has the right to use all Intellectual Property used in the
Business.  All Owned Intellectual Property is owned free and clear of all
Encumbrances except for Permitted Liens.

   (d)  There is no Proceeding pending or, to the Knowledge of the Seller,
Threatened (i) by any Person against the Company relating to the use of any
Intellectual Property or challenging the ownership of any Owned Intellectual
Property used in the Business, or (ii) asserted by the Company against any
Person relating to any Owned Intellectual Property.  To the Knowledge of the
Seller, during the last three (3) years, there have been no infringing uses by
third parties of the Owned Intellectual Property.  During the last three (3)
years, the Company has not (x) interfered in, infringed upon, misappropriated,
violated or otherwise come into conflict with any Intellectual Property rights
of any third party, and (y) received any written charge, complaint, claim or
notice (including an offer to license) alleging any such interference,
infringement, misappropriation or violation.

   (e)  All of the issued patents owned by the Company are currently in
compliance in all material respects with formal Legal Requirements (including
payment of filing, examination, and maintenance fees and proofs of working or
use) and, to the Knowledge of the Seller, are valid and enforceable.

   (f)  All trademarks or service marks owned by the Company that have been
registered with the United States Patent and Trademark Office are currently in
compliance in all material respects with all formal Legal Requirements
(including the timely post-registration filing of affidavits of use and
incontestability and renewal applications) and, to the Knowledge of the Seller,
are valid and enforceable.

4.1.11  Financial Statements.  

   (a)  The Financial Statements attached to Schedule 4.1.11(a) present fairly
in all material respects the financial position of the Company as of the dates
designated therein and the results of operations and cash flows for the periods
designated therein, and were prepared in accordance with GAAP, subject, in the
case of the interim monthly financial statements, to normal recurring year-end
adjustments and the absence of footnotes.

   (b)  All accounts receivable of the Company reflected on the Financial
Statements represent valid obligations arising from sales actually made or
services actually performed and are not subject to setoff.  To the Knowledge of
Seller, there are no facts or circumstances that would reasonably be expected to
call into question the collectability of any such accounts receivable.

   (c)  The Company has no liabilities of any kind that are required to be
reflected on a balance sheet prepared in accordance with GAAP, other than
(i) liabilities that have arisen after the date of the most recent Financial
Statement in the Ordinary Course of Business which would not individually or in
the aggregate have a Material Adverse Effect on the Business as a whole, (ii) to
the extent and for the amount reflected as a liability on any of the Financial
Statements or the Closing Financial Statements, (iii) liabilities disclosed on
the Disclosure Schedules and (iv) liabilities of the nature addressed  by the
subject matter of the Seller’s representations and warranties in this Article IV
(regardless of whether the facts and circumstances underlying such liability
would have constituted a breach of a representation and warranty of the Seller
hereunder).

(d)  The spreadsheets attached as Schedule 4.1.11(d) accurately reflect current
pricing in 2016 with the Company’s top two customers for year-to-date 2016 as
well as the Company’s minimum price available to distributors of its American
Biotech Supply products.

4.1.12  Taxes.

   (a)  The Company has duly and timely filed all Tax Returns required to be
filed prior to the Closing Date and such Tax Returns are true, correct and
complete in all material respects.  The Company has complied in all material
respects with all applicable Legal Requirements relating to the withholding of
Taxes and has duly and properly withheld from salaries, wages and other
compensation, and paid over to the appropriate Governmental Bodies, all amounts
required to be so withheld and paid over for all periods. The Company has
collected all sales, use or similar Taxes required to be collected, and has
remitted, or will remit on a timely basis, such amounts to the appropriate
Governmental Bodies, or has been furnished properly completed exemption
certificates and has maintained all such records and supporting documentation in
the manner required by all applicable sales and use Tax Legal Requirements.

   (b)  The Company has not waived any statute of limitations in respect of any
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency.  

   (c)  No unresolved written claim has been made against the Company by a
Governmental Body in a jurisdiction where the Company has never paid Taxes or
filed Tax Returns asserting that the Company is or may be subject to Taxes
assessed by such jurisdiction.  

   (d)  None of the Tax Returns of the Company is currently the subject of an
audit by a Governmental Body.  Schedule 4.1.12(d) contains a list of all audits
of all Tax Returns of the Company during the three (3) years immediately
preceding the Closing Date.  There are no Encumbrances for Taxes upon any of the
assets of the Company.

   (e)  Except as set forth on Schedule 4.1.12(e), the Company is not a party to
any Tax allocation or sharing agreement and the Company has not been a member of
an “affiliated group” filing a federal consolidated income Tax Return.

   (f)  The Company has not been a party to or engaged in a “listed transaction”
as defined in the Treasury Regulations promulgated under Section 6011 of the
Code (or any other similar applicable Legal Requirement).

4.1.13  Material Contracts.  Schedule 4.1.13 lists all Material Contracts.  A
complete copy of each Material Contract, and all amendments thereto, has been
provided to the Buyer.  Each Material Contract is legal, valid, binding,
enforceable in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting generally the
enforcement of creditors’ rights and subject to general principles of equity)
and in full force and effect against the Company, and, to the Knowledge of the
Seller, the other parties thereto.  Neither the Company, nor, to the Knowledge
of the Seller, any other Person who is a party to any Material Contract is in
breach or default in any material respect under any Material Contract (with or
without the lapse of time, or the giving of notice, or both).  The Company has
not sent or received any written notice of breach, termination or cure with
respect to any Material Contract that is not currently resolved.  

4.1.14  Personnel Matters; Labor Practices.  

   (a)  Schedule 4.1.14(a) sets forth a true, correct and complete list of
(i) all employees, officers and directors of the Company as of September 30,
2016, including those individuals on leave of absence or layoff status or
temporary military recall, together with their employment commencement date,
current rates of compensation, wages or commissions; (ii) each employee/officer
who has entered into a contract for employment agreement with the Company, a
copy of which has been provided to Buyer.

    (b)  The Company is in compliance in all material respects with all
applicable Legal Requirements relating to the employment of labor including,
without limitation, provisions thereof relating to wages, hours, equal
opportunity, collective bargaining, workplace safety, discrimination,
immigration and the payment of social security and other Taxes and, except as
set forth on Schedule 4.1.14(b), the Company has not been and is not subject to
any adverse rulings, findings or determinations of unlawful employment practices
or violations of other related statutes.

   (c)  The Company is not a party to any Contract with any union, trade union,
labor organization, employee group or similar entity which affects the
employment of employees, including, but not limited to, any collective
bargaining agreements, agreements with trade unions or labor contracts.  The
Company has not been subject to a strike, involuntary slowdown or other
involuntary work stoppage during the three (3) year period immediately preceding
the date hereof and, to the Knowledge of the Seller, there are no such strikes,
slow-downs or work stoppages threatened against the Company.

   (d)  Except as set forth in Schedule 4.1.14(d), to Seller’s Knowledge, no
employee with annual compensation in excess of seventy-five thousand dollars
($75,000) or group of at least three (3) employees has any plans to terminate
employment with the Company.  To the Knowledge of Seller, there are no facts or
circumstances currently existing which would reasonably be expected to lead to a
material dispute between the Company and any of the foregoing employees relative
to compensation, benefits, terms of employment and/or job responsibilities.  The
Company is in compliance in all material respects with all applicable federal,
state and municipal Occupational Safety and Health Laws concerning or affecting
employees of the Company.

   (e)  Except as set forth in Schedule 4.1.14(e), during the three year period
preceding the Closing,  there has not been, there is not presently pending or
existing, and to Seller's Knowledge there is not Threatened, (a) any Proceeding
against or affecting the Company relating to the alleged violation of any Legal
Requirement pertaining to labor relations or employment matters, including any
charge or complaint filed by an employee with the Equal Employment Opportunity
Commission, or (b) any petition for certification of a collective bargaining
agent.  

4.1.15

Benefit Plans.  

    (a)  Schedule 4.1.15(a) lists each Plan.  Except as may be necessary to
comply with a Legal Requirement, the Company does not have a legally binding
commitment to create any additional Plan, to modify or change any existing Plan,
or to terminate any existing Plan that would affect any current or former
employee of the Company.  No Company Plans are defined benefit plans, (as
defined in Section 3(35) of ERISA) or multiemployer plans (as defined in Section
4001(a)(3) of ERISA).  The Company has made available to the Buyer (i) true and
complete copies of each Plan (including all amendments thereto), (ii) any trust
agreement and contracts or insurance policies relating to each Company Plan, and
(iii) the most recent summary plan description for each Plan.  

    (b)  The form of each Pension Plan and Welfare Plan is in material
compliance with the applicable terms of ERISA, the Code and other applicable
Legal Requirements and such Plans have been operated in material compliance with
such applicable Legal Requirements and the written Plan documents.  The Company
has complied in all material respects with all provisions, rules, regulations
and legislation relating to funding requirements for each Company Plan and there
exist no unpaid funding liabilities which would be required to be accrued under
GAAP except to the extent such liabilities have been accrued in the Financial
Statements. Each Company Plan has been duly authorized by the board of directors
and shareholders of the Company to the extent required under applicable Legal
Requirements.  Neither the Company, nor, to the Knowledge of the Seller, any
fiduciary of a Pension Plan has materially violated the requirements of Section
404 of ERISA.  All required reports with respect to the Pension Plans and
Welfare Plans have been (when required) timely filed with the IRS, the U.S.
Department of Labor or other applicable Governmental Body.  No Pension Plan or
Welfare Plan is currently under audit or review by any Governmental Body and, to
the Knowledge of the Seller, no such audit or review has been Threatened.  No
charge, complaint or Proceeding with respect to any Pension Plan or Welfare Plan
or the administration or the investment of the assets of any such Plan (except
those routinely submitted in the ordinary course of Plan administration) is
pending or, to the Knowledge of the Seller, Threatened against any such Plan,
nor has the Company received written notice by any Governmental Body of any
intention to commence an audit or review or to bring a charge, complaint or
Proceeding.

   (c)  The Company has or will have made prior to the Closing Date all required
contributions and paid in full all required insurance premiums and other
required payments with regard to the Plans for policy or Plan years or other
applicable periods ending on or before the Closing Date to the extent due or
owing on or before the Closing Date or will have accrued the same on the Final
Pricing Statement.

   (d)  The Company has never maintained, sponsored, participated in or
contributed to, or has any liability with respect to, any Pension Plan which is
subject to Part 3 of Subtitle B of Title I of ERISA, Title IV of ERISA or
Section 412 of the Code.  The Company has never contributed to, or has any
actual or potential liability with respect to, any “multiemployer plan” as
defined in Section 4001 (a) (3) of ERISA.

   (e)  Except as set forth on Schedule 4.1.15(e), the consummation of the
transactions contemplated by this Agreement will not (i) entitle any Person
currently or formerly providing services to the Company to severance pay or any
other payment or form of compensation or benefit upon termination of services,
or (ii) accelerate the time of payment or vesting or increase the amount of
compensation due to any such current or former service provider.

   (f)  Except as required under applicable Legal Requirements, neither Seller
nor the Company has made any promises of welfare benefit plans within the
meaning of Section 3(1) of ERISA that provides for continuing benefits or
coverage for any former employees or retirees of the Company including, but not
limited to retiree medical benefits.

4.1.16  Events Since Balance Sheet Date.  Since the Balance Sheet Date, the
Business has not suffered any Material Adverse Effect.  Except as set forth on
Schedule 4.1.16, since the Balance Sheet Date, the Company has not:

   (a)  Sold, transferred, leased or otherwise disposed of, or agreed to sell,
transfer, lease (as lessor) or otherwise dispose of, any material assets or
properties other than in the Ordinary Course of Business;

   (b)  Except for normal merit, cost-of-living and promotional increases to
employees consistent with past practices of the Company, made or agreed to make
any change in the rate of compensation, commission, bonus or other remuneration
payable to, or granted any severance or termination pay to, or increased
benefits payable under any existing severance or termination pay policies to, or
entered into or modified any employment agreements with, any employees;

   (c)  Made or granted any increase in, or amended or terminated, any existing
Plan or adopted any new Plan, except as may be necessary to comply with an
administrative Legal Requirement;

   (d)  Purchased, redeemed or otherwise acquired or retired for value any of
its capital stock or engaged in any recapitalization, issuance or other
transaction involving its capital stock;

   (e)  changed the Company's authorized or issued capital stock, granted of any
stock option or right to purchase shares of capital stock of the Company; issued
any security convertible into such capital stock, granted of any registration
rights, granted options, warrants or stock awards, purchased, redeemed, retired,
or otherwise acquired any shares of any such capital stock, or declared or payed
any dividend or other distribution or payment in respect of shares of capital
stock;

   (f)  Amended its Organizational Documents;

   (g)  Made any change in accounting methods or practices, or Tax reporting
principles, other than changes required by changes in GAAP or the Code;

   (h)  Entered into any partnership, joint venture or similar relationship in
which an equity interest of another Person was acquired;

   (i)  Acquired any business enterprise whether via stock purchase, asset
purchase or otherwise;

   (j)  Made any capital expenditures or commitments therefor such that the
aggregate outstanding amount of unpaid obligations and commitments with respect
thereto shall comprise in excess of Fifty Thousand Dollars ($50,000) on the date
hereof;

   (k)  Incurred material damage to or destruction or loss of any asset or
property of the Company, whether or not covered by insurance;

   (l)  Except in the Ordinary Course of Business, entered into, terminated or
received notice of termination of any Material Contract;

   (m)  Granted or made any mortgage or pledge or subjected the Company or any
of its properties or assets (tangible or intangible) to any claim, or
Encumbrance of any kind (absolute or contingent), except Permitted Liens;

   (n)  Made any commitment or incurred any liability, through negotiations or
otherwise, to any labor organization;

   (o)  Increased or established any reserve for Taxes or other liabilities on
the books of the Company or otherwise provided therefore, except for Taxes or
other liabilities relating to the Ordinary Course of Business; or wrote up or
down the value of inventory or determine as collectable any notes or accounts
receivable that were previously considered to be uncollectible, except for
write-ups or write-downs in accordance with GAAP in the Ordinary Course of
Business;

(p)  Experienced any Losses not covered by insurance (other than deductibles
under the applicable insurance policies) to the extent such Losses are caused by
theft of which the Seller is aware, employee or third-party claim, cyber
intrusion or material property damage; or

   (q)  Entered into any Contract to do any of the foregoing.

4.1.17  Environmental Matters.  Except as set forth on Schedule 4.1.17:

   (a)  The Company has not (i) generated, treated, stored, handled or removed
from or disposed of on the Leased Real Property or any other property previously
occupied by the Company, any Hazardous Substances in material violation of any
Environmental Law, (ii) received written notice from any Governmental Body or
any third party of any Hazardous Substances which have migrated onto the Leased
Real Property, or any other property previously occupied by the Company, from
any adjacent property or which have migrated, emanated or originated from the
Leased Real Property, or any other property previously occupied by the Company,
onto any other property, (iii) received written notice from any Governmental
Body or third party of any actual, alleged pending or Threatened violation or
investigation of an alleged violation of any Environmental Law or Occupational
Safety and Health Laws by the Company with respect to the Leased Real Property
or any other property previously occupied by the Company, or (iv) received
written notice from any Governmental Body or third party of any abatement,
removal, remedial, corrective or other response actions required of the Company
or any third party in connection with presence of Hazardous Substances on the
Leased Real Property or any other property previously occupied by the Company.  

   (b)  The Company has obtained all material Governmental Authorizations
required for the operation of the Business and the use of the Leased Real
Property as required by any Environmental Law or Occupational Safety and Health
Laws and such Governmental Authorizations are in full force and effect and the
Company is in material compliance with the terms and conditions of such
Governmental Authorizations.

   (c)  There exists no pending Environmental Claim or Occupational Safety and
Health Law Claim against the Company.

   (d)  The Company is in material compliance with all present interpretations
of, or enforcement policies applicable to Environmental Law and Occupational
Safety and Health Laws.

   (e)  True, correct and complete copies of all material environmental reports
and related documentation from the past six (6) years in the possession or
control of the Company with respect to the Leased Real Property have been made
available to the Buyer.

4.1.18  Insurance.  Schedule 4.1.18 lists all insurance policies currently
maintained by the Company.  Except as set forth in Schedule 4.1.18, and subject
to any applicable deductibles and/or retention amounts and limits set forth such
insurance policies, the Company does not self-insure with respect to (i) any
employee health benefit plan, (ii) comprehensive general liability including
premises risk and products and completed operations, (iii) loss of in-transit
cargo, (iv) workers compensation, (v) loss or damage to personal or real
property, (vi) fiduciary liability associated with any employee benefit plan or
(vii) loss associated with loss of employee or business data due to a breach of
information technology systems. Each such insurance policy is in full force and
effect, and the Company has not received written notice of any cancellation or
threat of cancellation of such insurance.  The Company has paid all insurance
premiums due, and has otherwise performed all of its obligations and complied
with all material conditions, under each insurance policy to which the Company
is a named insured or that provides coverage to the Company and its directors,
officers, fiduciaries or employees, and, to the Knowledge of Seller, no event
has occurred which, with notice or the lapse of time, would constitute such a
breach or default, or permit termination, modification or acceleration, under
the policies.  All such insurance policies (i) were procured from insurance
companies, in part, by providing insurers with true and accurate statements and
representations and estimated exposure information, after reasonable good faith
inquiry and (ii) do not provide for any retrospective premium adjustment on the
part of the Company.  To Seller’s Knowledge, the Company has timely reported to
the applicable insurance carrier(s), to the extent required by and in accordance
with applicable notice requirements, all losses sustained by the Company which
are covered under one of the Company’s insurance policies, as well as all facts
and circumstances that could reasonably give rise to any such loss or claim, as
well as any actual notice of claim or legal action against the Company or its
directors, officers, fiduciaries or employees which may result in losses covered
under one of the Company’s insurance policies, except to the extent that the
failure to comply with such notice requirements would not have a material
adverse effect on the enforceability of the underlying policy.

4.1.19  Compliance with Legal Requirements; Governmental Authorizations.  The
Company is in material compliance with all applicable Legal Requirements.  No
notice has been issued and no Proceeding is pending or, to the Knowledge of the
Seller, Threatened against the Company with respect to any alleged violation of
any Legal Requirement applicable to the Company.  The Company has all material
Governmental Authorizations required by all Legal Requirements applicable to the
operation of the Business.  The material Governmental Authorizations issued to
the Company are in full force and effect and the Company is in compliance in all
material respects with such applicable Governmental Authorizations.  Schedule
4.1.19 contains a complete and accurate list of each Governmental Authorization
that is held by the Company.  Unless by its terms it is non-transferable, each
such Governmental Authorization shall remain in full force and effect
immediately after the Closing.

4.1.20  Customers and Suppliers.  Schedule 4.1.20 lists (a) top customers from
which the Company derived in the aggregate at least 80% or more of its total
annual revenues for the fiscal year ended December 31, 2015 and for the period
beginning on January 1, 2016 and ending on the end of the calendar month prior
to the Closing Date  (“Top Customers”) and (b) all suppliers to whom the Company
paid more than 10% of its total purchases for the fiscal year ended December 31,
2015 and for the period beginning on January 1, 2016 and ending on the end of
the calendar month prior to the Closing Date (“Top Suppliers”).  Except as set
forth on Schedule 4.1.20, (i) the Company has not received written or, to the
Knowledge of the Seller, verbal  notice that any Top Customer or Top Supplier
intends to terminate its relationship with the Company or to substantially
reduce the amount of business it does with the Company, and Seller does not have
any Knowledge of any such intention and (ii) the Company is not involved in any
dispute with any Top Customer or Top Supplier, that individually or in the
aggregate, could reasonably be anticipated to have a Material Adverse Effect.

4.1.21  Accounts; Safe Deposit Boxes.  Schedule 4.1.21 lists all bank and
savings accounts and safe deposit boxes of each of the Company and all persons
authorized to sign thereon.

4.1.22  Brokers; Agents.  Neither the Company nor Seller has dealt with any
agent, finder, broker or other Representative in any manner which could result
in the Buyer being liable for any fee or commission in the nature of a finder’s
fee or originator’s fee in connection with the subject matter of this Agreement.

4.1.23 Gifts, Gratuities.  The Company has not offered or provided anything of
value to:

(i)

any Person who is an official, officer, agent, employee or representative of any
Governmental Body (including officials or employees of any public international
organization or any business or enterprise owned by a Governmental Body), or any
existing or prospective customer or supplier (whether government owned or
nongovernment owned);

(ii)

any political party or official thereof; or

(iii)

any candidate for political or political party office;

in each case, for the purpose of (A) influencing a decision to not comply with
his or her official duties of such Person described in clauses (i)-(iii); (B)
inducing such Person described in clauses (i)-(iii) to act or fail to act in
violation of his or her legal duties; or (C) causing such Person described in
clauses (i)-(iii) to influence any act or decision of any Governmental Body or
private entity in order to obtain or retain business, direct business toward any
Person or obtain approvals.

4.1.24  Affiliate Transactions.  Except with respect to the Leased Real
Property, neither Seller nor any Affiliate of Seller owns any material property
or material assets used by the Company or is a party to any Material Contract
with the Company, other than salaries, expense reimbursement and benefits in
respect of employment or services provided in the Ordinary Course of Business.

4.1.25  Inventory.  The inventory shown included in the Closing Net Working
Capital is of a quantity and quality (i) suitable for use in the Ordinary Course
of Business in the case of raw materials, suppliers' products and semi-finished
products, and (ii) saleable in the Ordinary Course of Business in the case of
finished goods to the extent that reserves are not recorded on the inventory in
the Closing Net Working Capital.

4.1.26  Product Warranty/Products.  Schedule 4.1.26 contains an accurate copy of
(i) the Company’s standard factory warranty and (ii) an accurate summary of the
warranty periods offered to the Company’s customers (listed by customers VWR,
LabRepCo and by product lines American Biotech Supply and Lab Research Products
with respect to all other customers) as set forth in such schedule along with
any material deviations currently in effect with respect to such warranties.  To
Seller’s Knowledge, there are no material warranty liabilities or recalls of the
Company’s products, and no claims for service, repair, replacement, refund,
recall or claims for other product-related remedies that are pending, Threatened
or reasonably anticipated to be presented with respect to the Company’s
products.  

4.1.27  Product Liability.  Schedule 4.1.27 contains a complete and accurate
list and summary description of all material liabilities, claims or obligations,
absolute or (to Seller’s Knowledge) contingent, pending or (to Seller’s
Knowledge) Threatened during the last three (3) years arising or alleged to
arise from any actual or alleged injury to persons or property as a result of
the ownership, possession or use of any product assembled or sold by the Company
prior to the Closing Date, including but not limited to any claims arising from
or alleged to arise from any actual or alleged exposure to asbestos and/or
asbestos containing materials.  All such claims are fully covered by product
liability insurance subject to applicable deductibles and available limits of
coverage or if not are noted on Schedule 4.1.27.

4.1.28  Personal Property Leases.  There are no leases of personal property used
by the Company involving annual payments in excess of Twenty-Five Thousand
Dollars ($25,000).

0.1

Warranties and Representations Regarding the Seller

.  Seller hereby warrants and represents to the Buyer, which warranties and
representations shall survive the Closing for the periods, and subject to the
limitations, set forth in Article IX, below, that except as set forth in the
Disclosures Schedules, the following statements are true and correct as of the
date hereof:

4.2.1  Title to Subject Securities.  Seller is the beneficial and record owner
of all of the Subject Securities and at the Closing will deliver to the Buyer
good and marketable title to such Subject Securities free and clear of all
Encumbrances.

4.2.2  Authority.  Seller has the absolute and unrestricted right, power,
authority and capacity to enter into, execute and deliver this Agreement and the
Ancillary Agreements to which Seller is a party, and Seller has the power and
authority to sell, transfer and deliver to the Buyer the full legal and
beneficial ownership in the Subject Securities pursuant to this Agreement and to
consummate the transactions contemplated herein.  This Agreement has been, and
each Ancillary Agreement to which Seller is a party will be, duly and validly
executed and delivered by Seller, and this Agreement and such Ancillary
Agreements are and shall constitute the legal, valid and binding obligations of
Seller enforceable against Seller in accordance with their respective terms,
subject in each case to bankruptcy, reorganization, insolvency and other similar
laws affecting the enforcement of creditors’ rights in general and to general
principles of equity (regardless of whether considered in a Proceeding in equity
or an action at law)

4.2.3  No Conflict.  Neither the execution and delivery of this Agreement or the
Ancillary Agreements to which Seller is a party nor the consummation or
performance of any of the transactions contemplated hereunder or thereunder by
Seller will (a) contravene, conflict with, or result in a violation of or
default under any Legal Requirement or any Order to which Seller or the Subject
Securities are subject, (b) violate or conflict with, or result in a default
under, any contract by which the Seller or the Subject Securities are bound, or
(c) result in the imposition or creation of any Encumbrance upon or with respect
to the Subject Securities; except in the case of clauses (a) and (b), which
would not have a material adverse effect on Seller’s ownership and ability to
transfer the Subject Securities.  No action, consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Body is required to be obtained or made by Seller in connection with the
execution and delivery of this Agreement and the Ancillary Agreements to which
Seller is a party or the consummation by Seller of the transactions contemplated
hereby: except those that may be required solely by reason of Buyer’s (as
opposed to any other third party’s) participation in the transactions
contemplated hereby.

4.2.4  Restrictions on Transfer.  There are no voting trust agreements, powers
of attorney, stockholder agreements, proxies or any other Contracts to which
Seller is a party or by which Seller or the Subject Securities are bound
relating to the sale, transfer, voting, registration, acquisition, distribution
rights or disposition of any of the Subject Securities or otherwise granting any
Person any right in respect of the Subject Securities, and there are no existing
restrictions on the transfer of the Subject Securities other than restrictions
imposed by applicable Legal Requirements.

4.2.5  Proceedings.  There is no Proceeding pending or, to the Knowledge of the
Seller, Threatened against Seller, which would affect the ability of Seller to
consummate the sale of the Subject Securities or the other transactions
contemplated by this Agreement or the Ancillary Agreements. Seller is not
subject to any Order that relates to the Subject Securities or to the Business.

0.2

Accuracy and Completeness of Representations and Warranties.  To the Knowledge
of the Seller, no representation or warranty made by the Seller in this
Agreement, taken as a whole (and including any information contained on the
Disclosure Schedules), contains any untrue statement of a material fact, or
omits to state a material fact necessary to make the statements contained herein
or therein, in light of the circumstances under which they were made, not
misleading.




ARTICLE I
Warranties and Representations of the Buyer

The Buyer hereby warrants and represents to the Seller, which warranties and
representations shall survive the Closing for the periods, and subject to the
limitations, set forth in Article IX, below, that the following statements are
true and correct as the date hereof:

1.1

Authority

.    The Buyer has the absolute and unrestricted right, power and authority and
capacity to enter into, execute and deliver this Agreement and each Ancillary
Agreement to which it is a party and to consummate the transactions contemplated
herein.  The execution and delivery of this Agreement has been, and the
execution and delivery of each Ancillary Agreement to which the Buyer is a party
will be, duly and validly authorized by all necessary organizational action on
the part of the Buyer.  This Agreement has been, and each Ancillary Agreement to
which the Buyer is a party will be, duly and validly executed and delivered by
the Buyer and this Agreement and such Ancillary Agreements are and shall
constitute legally, valid and binding obligations of the Buyer enforceable
against the Buyer in accordance with their respective terms, subject in each
case to bankruptcy, reorganization, insolvency and other similar laws affecting
the enforcement of creditors’ rights in general and to general principles of
equity (regardless of whether considered in a Proceeding in equity or an action
at law).

1.2

No Conflict

.  Neither the execution and delivery of this Agreement or any of the Ancillary
Agreements to which the Buyer is a party nor the consummation or performance of
any of the transactions contemplated hereunder or thereunder by the Buyer will
(a) contravene, conflict with, or result in a violation of or default under any
provision of the Organizational Documents of the Buyer, (b) contravene, conflict
with, or result in a violation of or default under any Legal Requirement or any
Order to which the Buyer is subject, or (c) violate or conflict with, result in
a default under, or give any Person the right to exercise any remedy under any
material contract to which the Buyer is subject.  No action, consent, approval,
order or authorization of, or registration, declaration or filing with, any
Governmental Body is required to be obtained or made by the Buyer in connection
with the execution and delivery of this Agreement and the Ancillary Agreements
to which the Buyer is a party, or the consummation by the Buyer of any of the
transactions contemplated hereby or thereby.

1.3

Organizational Matters

.  The Buyer is a corporation validly existing and in good standing under the
laws of the State of Delaware.  The Buyer has the organizational power and
authority to own or lease its properties and assets and to carry on all business
activities currently conducted by it.

1.4

Proceedings

.  There is no Proceeding pending or, to the knowledge of the Buyer, Threatened
against the Buyer which would affect the ability of the Buyer to consummate the
purchase of the Subject Securities or the other transactions contemplated by
this Agreement or the Ancillary Agreements.

1.5

Brokers; Agents.  

  The Buyer has not dealt with any agent, finder, broker or other Representative
in any manner which could result in the Seller or the Company being liable for
any fee or commission in the nature of a finder’s or originator’s fee in
connection with the subject matter of this Agreement.

1.6

Acquisition for Equity Investment.

1.7

  Buyer has such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risks of its purchase of the Subject
Securities. Buyer confirms that it can bear the economic risk of its investment
in the Subject Securities and can afford to lose its entire investment in the
Subject Securities and the Company has provided Buyer and its representatives
the opportunity to ask questions of the Seller and Senior Management Team and to
acquire additional information about the business and financial condition of the
Company. Buyer is acquiring the Subject Securities for the investment and not
with a view toward or for the sale in connection with any distribution thereof,
or with any present intention of distributing or selling such Subject
Securities. Buyer agrees that the Subject Securities may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without compliance with applicable United States prospectus and registration
requirements, except pursuant to an exemption therefrom under applicable United
States securities laws.

ARTICLE II
Disclosure Schedules

The schedules and information set forth in the Disclosure Schedules refer to the
section or paragraph of this Agreement to which such schedule and information is
responsive, and each such schedule and information shall be deemed to have been
disclosed with respect to all other sections and paragraphs of this Agreement to
which the applicability of such information is reasonably apparent on its face
notwithstanding the omission of a cross-reference.  All capitalized terms used
in the Disclosure Schedules and not otherwise defined therein shall have the
same meanings as are ascribed to such terms in this Agreement.  The Disclosure
Schedules shall not vary, change or alter the literal meaning of the
representations and warranties of the Seller contained in this Agreement, other
than creating exceptions thereto which are responsive to the language of the
warranties and representations contained in this Agreement.  The specification
of any dollar amount in the representations or warranties contained in this
Agreement or the inclusion of any specific item in any Schedule is not intended
to imply that such amounts, or higher or lower amounts or the items so included
or other items, are or are not material.  Any summary or description of any law
or regulation, contract or other document contained in the Disclosure Schedules
is only a summary, is not complete and is qualified by the full text of such law
or regulation, contract or other document.

ARTICLE III
Covenants

3.1

Cooperation

.  The parties shall use their commercially reasonable efforts to cooperate with
each other and cause their respective Representatives to cooperate with each
other after the Closing to ensure the orderly transition of the ownership of the
Company and control of the Business to the Buyer and to minimize any disruption
to the Business that might result from the transactions contemplated hereby.  

3.2

Records/Personnel

.  

(a)

The Seller may, after the Closing, retain copies of the Records, including
Records stored on computer disks or any other storage medium, as the Seller is
reasonably likely to need to meet accounting, auditing and Tax requirements or
any Legal Requirement.  The Buyer shall retain, and shall cause the Company to
retain, the Records for a period of at least five (5) years after the Closing.
 Following the expiration of such five (5) year period, the Buyer and the
Company may dispose of such Records; provided that, Buyer or the Company shall
notify the Seller of their intent to dispose of such records and, if requested
by the Seller, the Buyer shall deliver, and shall cause the Company to deliver,
to the Seller, at the Seller’s expense, any of such Records as the Seller may
reasonably request.  During the period in which the Buyer and the Company
maintain such Records, upon reasonable notice and request by the Seller, the
Buyer shall permit, and shall cause the Company to permit, during normal
business hours, any Representative of the Seller to examine, copy and make
extracts from all Records, all without cost, surcharge or expense to the Seller
other than reasonable copy charges, as the Seller is reasonably likely to need
in connection with any accounting, auditing or Tax requirements or any Legal
Requirement or in connection with any claims or Proceedings, including, but not
limited to, any financial reporting obligation and in connection with any other
such matter as may be reasonably requested by the Seller.

(b)

The Buyer shall also cause the Company to make employees of the Company
available to the Seller and its Representatives at such employee’s normal
business location and during such employee’s normal business hours to provide
such assistance to the Seller as may be reasonably requested by the Seller from
time to in connection with the Seller’s involvement in the Company, as follows:

(i)

To reasonably assist, as requested, in responding to inquiries from or audits by
or required by any Governmental Body or to assist, as requested, in connection
with any Legal Requirement, including preparation of responses and other
required documents;

(ii)

To provide reasonable support and information as necessary in connection with
any accounting requirements or to prepare appropriate financial statements;

(iii)

To provide reasonable support and information necessary for preparing Tax
Returns for periods prior to and including the years ending on or prior to the
Effective Time;

(iv)

To provide reasonable support and information to respond to any Tax inquiries,
audits or other Proceedings for any period or partial period prior to the
Effective Time; and

(v)

To provide other reasonable assistance of a similar nature as may be reasonably
required by Seller.

3.3

Publicity

.  The parties agree that no public release or announcement concerning the
transactions contemplated hereby shall be issued by any party hereto or such
party’s Affiliates without the prior consent of the other parties hereto,
except:  (a) in any documents utilized in connection with the Buyer’s financing
for the transactions contemplated herein but only after such financial
Representatives have been informed of the confidential nature of such
information and this transaction and the Buyer shall take reasonable efforts to
cause such financial Representatives to not disclose the same and shall be
responsible for disclosure by such financial Representatives; (b) as such
release or announcement may be required by applicable Legal Requirements, in
which case the party required to make the release or announcement shall allow
the other party reasonable time to comment on such release or announcement in
advance of such issuance and (c) the Seller may make internal announcements to
the Company’s employees so long as they are not inconsistent with any of the
terms of the transaction set forth in this Agreement and provided that Seller
coordinates with Buyer regarding the timing and nature of such announcements.

3.4

Employees; Benefit Plans.

(a)

During the period commencing on the Closing Date and ending on the date which is
12 months following the Closing Date (or if earlier, the date of the employee’s
termination of employment with the Company), the Buyer shall and shall cause the
Company to provide each employee who remains employed immediately after the
Closing (“Company Continuing Employee”) with: (i) base salary or hourly wages
which are no less than the base salary or hourly wages provided by the Company
immediately prior to the Closing; (ii) target bonus opportunities (excluding
equity-based compensation), if any, which are no less than the target bonus
opportunities (excluding equity-based compensation) provided by the Company
immediately prior to the Closing; (iii) retirement and welfare benefits that are
no less favorable in the aggregate than those provided by the Company
immediately prior to the Closing; and (iv) severance benefits that are no less
favorable than the practice, plan or policy in effect for such Company
Continuing Employee immediately prior to the Closing.

(b)

With respect to any employee benefit plan maintained by the Buyer or its
Affiliates (collectively, “Buyer Benefit Plans”) in which any Company Continuing
Employees will participate effective as of the Closing, the Buyer shall, or
shall cause its Affiliates to:  (i) waive all active-at-work requirements,
waiting periods, evidence of insurability requirements, coverage exclusions,
pre-existing condition limitations on coverage (except for long-term disability
insurance), or similar limitations with respect to participation and coverage
requirements applicable to each such Company Continuing Employee; (ii) recognize
all service of such Company Continuing Employee with the Company for
eligibility, vesting and accrual purposes to the same extent said service was
recognized under a similar Plan as of the Closing Date; provided, however that
the foregoing shall not apply to the extent it would result in a duplication of
benefits.

(c)

This Section 7.4 shall be binding upon and inure solely to the benefit of each
of the parties to this Agreement, and nothing in this Section 7.4, express or
implied, shall confer upon any other Person any rights or remedies of any nature
whatsoever under or by reason of this Section 7.4.  Nothing contained herein,
express or implied, shall be construed to establish, amend or modify any benefit
plan, program, agreement or arrangement.  The parties hereto acknowledge and
agree that the terms set forth in this Section 7.4 shall not create any right in
any employee or any other Person to any continued employment with the Company,
the Buyer or any of their respective Affiliates or compensation or benefits of
any nature or kind whatsoever.

3.5

Execution of Additional Documents

.  From time to time after the Closing, as and when requested by a party hereto,
each party hereto shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments, and shall take, or cause to be
taken, all such further or other actions as such other party may reasonably deem
necessary to consummate the transactions contemplated by this Agreement and the
Ancillary Agreements.

ARTICLE IV
Restrictive Covenants

4.1

Non-Competition

.  In consideration of the mutual covenants provided for herein and the
compensation to be paid to the Seller at the Closing, for a period of five (5)
years from the Closing Date, (the “Non-Compete Period”) Seller, except as an
employee or consultant to the Company, Buyer and/or any of their Affiliates,
shall not engage, directly or indirectly, in the business of designing,
manufacturing, marketing, modifying, distributing or selling of refrigeration
 systems for use in medical, clinical, research and scientific laboratory
applications (the “Restricted Business”) worldwide; provided, however, that
Seller may acquire or otherwise own less than a five percent (5%) equity
interest in a publicly held enterprise engaged in the Restricted Business as
long as Seller does not render advice or assistance to such enterprise.  In
addition, during the Non-Compete Period, Seller shall not, directly or
indirectly, persuade or attempt to persuade any employee of the Company to leave
the Company’s employ, or to become employed by any Person other than the Company
for the purpose of engaging in the Restricted Business; provided that the
foregoing shall not restrict the Seller from (i) soliciting employees through
general solicitations or (ii) soliciting employees through use of a recruiting
firm provided that the Seller did not instruct the recruiting firm to approach
employees of the Company.  Seller agrees that the provisions of this Section 8.1
are reasonable and necessary for Buyer’s protection and that if any portion
thereof shall be held contrary to law or invalid or unenforceable in any respect
in any jurisdiction, or as to one or more periods of time, geographic area,
areas of business activities, or any part thereof, the remaining provisions
shall not be affected but shall remain in full force and effect and that any
such invalid or unenforceable provision shall be deemed, without further action
on the part of any Person, modified and limited to the extent necessary to
render the same valid and enforceable in such jurisdiction.  Seller further
agrees that the remedies at law in the event of a breach of or a default under
this Section 8.1 would be insufficient and that Buyer shall be entitled to the
immediate grant of equitable relief including, but not limited to, the remedy of
specific performance to enjoin any breach, or the continuation of any breach, of
the provisions of this Section 8.1.  

4.2

Non-Disclosure of Confidential Information

4.3

.  Seller acknowledges that, except in performing his duties as an employee or
consultant to the Company, Buyer and/or any of their Affiliates, Seller shall
not, at any time during the five (5) year period following the Closing Date,
disclose any Confidential Information to anyone other than to Representatives of
the Company or the Buyer (except for any such Confidential Information which is
required to be disclosed by Seller in connection with any Proceeding or pursuant
to any Legal Requirement, and then only after Seller has given written notice to
the Buyer (to the extent practicable and legally permissible) of the intention
to disclose such Confidential Information and has given the Buyer a reasonable
opportunity to contest the need for such disclosure, and Seller shall cooperate
with the Buyer, at the Buyer’s expense, in connection with any such contest)

.  In addition to all other legal remedies available to the Buyer for the
enforcement of the covenants of this Section 8.2, Seller further agrees that the
remedies at law in the event of a breach of or a default under this Section 8.2
would be insufficient and that Buyer shall be entitled to the immediate grant of
equitable relief including, but not limited to, the remedy of specific
performance to enjoin any breach, or the continuation of any breach, of the
provisions of this Section 8.2.  

ARTICLE V
Indemnification

5.1

Indemnification by the Seller

.  Subject to the limitations, conditions and restrictions set forth in this
Agreement, the Seller shall indemnify the Buyer and its Affiliates (including,
after the Closing, the Company) (collectively, the “Buyer Indemnified Parties”)
and hold each of them harmless from and against any and all Losses of or against
the Buyer Indemnified Parties to the extent resulting from or arising out of:

(a)

any breach of any representation or warranty made by the Seller in this
Agreement;

(b)

any breach or non-fulfillment of any covenant of the Seller contained in this
Agreement;

(c)

any liability arising out of the Cook County Litigation or any other claims that
may arise from those facts and circumstances underlying such litigation
(provided, however, that notwithstanding Section 9.3(b)(i) below, Seller shall
retain the exclusive right to control the defense of such litigation and/or
other claims); or

(d)

any claim for Taxes related to Pre-Closing Tax Period including but not limited
to any Taxes associated with Transaction Tax Deductions.

5.2

Indemnification by the Buyer

.  Subject to the limitations, conditions and restrictions set forth in this
Agreement, the Buyer shall indemnify the Seller and its Affiliates and agents
(excluding, after the Closing, the Company) (collectively, the “Seller
Indemnified Parties”) and hold each of them harmless from and against any and
all Losses of or against the Seller Indemnified Parties to the extent resulting
from or arising out of:

(a)

any breach of any representation or warranty made by the Buyer in this
Agreement;

(b)

any claim for Taxes associated with Post-Closing Tax Period; or

(c)

any breach or non-fulfillment of any covenant of the Buyer contained in this
Agreement.

5.3

Procedure Relative to Indemnification

.  

(a)

In the event that any party hereto shall claim that it is entitled to be
indemnified pursuant to the terms of this Article IX, such party (the “Claiming
Party”) shall promptly notify the party or parties against which the claim is
made (the “Indemnifying Party”) in writing of such claim (a “Claim Notice”)
promptly after the Claiming Party receives notice of any action, Proceeding,
demand, assessment, claim, loss, liability or damages, whether or not involving
any claim of a third party (a “Third Party Claim”), that may reasonably be
expected to result in a claim for indemnification by the Claiming Party against
the Indemnifying Party.  The Claim Notice shall specify the basis of such
indemnification claim including the specifics regarding any breach of
representation, warranty or covenant claimed by the Claiming Party and the
Losses incurred by, or anticipated to be incurred by, the Claiming Party on
account thereof.  If such Losses are final and liquidated in amount, the Claim
Notice shall so state and such amount shall be deemed the amount of the claim of
the Claiming Party.  If such Losses are not final and liquidated, the Claim
Notice shall so state and, if reasonably possible, the Claiming Party shall make
a good faith estimate of the indemnifiable Losses it expects to sustain and in
such event a claim shall be deemed asserted against the Indemnifying Party on
behalf of the Claiming Party, but no payment shall be made on account thereof
until the amount of such claim is liquidated and the Losses are finally
determined.

(b)

The following provisions shall apply to claims of the Claiming Party which are
based upon a Third Party Claim (including any form of Proceeding filed or
instituted by any Governmental Body):

(i)

The Indemnifying Party shall have the right (which right may be exercised  by
providing notice to the Claiming Party), upon receipt of the Claim Notice and at
its expense, to defend such Third Party Claim in its own name or, if necessary,
in the name of the Claiming Party; provided, however, that if, in addition to
the claim for which indemnification under this Article IX is being sought, the
Third Party Claim involves a matter with respect to which the Claiming Party
agrees in writing that it is not entitled to indemnification hereunder, such
matter shall be within the sole responsibility and expense of the Claiming Party
and its counsel.  The Claiming Party will cooperate with and make available to
the Indemnifying Party such assistance (including, without limitation, access to
employees) and materials as may be reasonably requested of the Claiming Party,
and the Claiming Party shall have the right, at the Claiming Party’s expense, to
participate in the defense.  The Indemnifying Party shall not have the right to
settle and compromise such claim or consent to the entry of any Order with
respect to such claim without the consent of the Claiming Party (which consent
shall not be unreasonably withheld, conditioned or delayed) unless the following
shall apply: (A) such settlement provides the Claiming Party with a full release
from such Third Party Claim; and (B) the sole relief provided in such settlement
is monetary damages that are paid in full by the Indemnifying Party.  

(ii)

In the event the Indemnifying Party shall notify the Claiming Party that the
Indemnifying Party does not wish to defend the Third Party Claim, then the
Claiming Party shall have the right to conduct a defense against such Third
Party Claim and shall have the right to settle and compromise such Third Party
Claim or consent to the entry of any Order with respect to such Third Party
Claim only with the consent of the Indemnifying Party (which consent shall not
be unreasonably withheld, conditioned or delayed).

(c)

Once the amount of any claim under this Article IX is liquidated and the claim
is finally determined, subject to Section 9.4, below, the Claiming Party shall
be entitled to pursue each and every remedy available to it at law or in equity
to enforce the indemnification provisions of this Article IX, and in the event
that there is a (i) final and non-appealable Order from a court of competent
jurisdiction or (ii) a final determination through a mutually agreed upon
dispute resolution process determining  that the Indemnifying Party is obligated
to indemnify the Claiming Party for such claim, the Indemnifying Party agrees to
pay all reasonable and documented costs, expenses and fees, including reasonable
and documented attorneys’ fees, which are incurred by the Claiming Party in
attempting to enforce its indemnification rights under this Article IX, which
the Indemnifying Party and the Claiming Party agree are due to the Claiming
Party or which a court, arbitrator or other judicial body determines are due to
the Claiming Party.  In the event that there is a (i) final and non-appealable
Order from a court of competent jurisdiction or (ii) a final determination
through a mutually agreed upon dispute resolution process determining  that the
Indemnifying Party is not obligated to indemnify the Claiming Party for such
claim, the Claiming Party agrees to pay all reasonable and documented costs,
expenses and fees, including reasonable and documented attorneys’ fees, which
have been incurred by the Indemnifying Party in defending and/or disputing the
claim for indemnification by the Claiming Party under this Article IX.

(d)

Notwithstanding anything to the contrary in this Section 9.3, with respect to
the Cook County Litigation, as between Buyer and Seller, the Seller shall have
the right, post-Closing, to control, contest, defend, or litigate the Cook
County Litigation and the Buyer’s consent shall not be required for Seller to
take any action related thereto in the name of and on behalf of the Company.  To
the extent reasonably practicable, however, Seller shall consult with the Buyer
prior to taking any material action with respect to the Cook County Litigation
or any other claims that may arise from the facts and circumstances underlying
such litigation.

5.4

Limits on Indemnification

.  

(a)

Basket Amount.  Notwithstanding anything contained in this Agreement to the
contrary, the Seller shall not be obligated to indemnify any Buyer Indemnified
Party with respect to any Losses pursuant to Section 9.1(a), above, unless and
until the aggregate Losses from all claims with respect thereto exceed, in the
aggregate, Three Hundred Ten Thousand Dollars ($310,000) (the “Basket Amount”),
and then indemnification hereunder shall be only to the extent such Losses
exceed the Basket Amount.  The parties agree that the Basket Amount is to serve
as a “deductible” for indemnification.  

(b)

Maximum Amount of Indemnification.  Notwithstanding anything contained in this
Agreement to the contrary, but subject in all respects to Section 9.4(c), below,
in no event shall the Seller’s aggregate obligation to provide indemnification
for Losses under Section 9.1(a), above, exceed Ten percent (10%) of the Base
Purchase Price, that is Three Million One Hundred Thousand Dollars ($3,100,000).

(c)

Limitations Not Applicable to Certain Representations.  Notwithstanding anything
contained in this Agreement to the contrary, the limitations set forth in
Section 9.4(b) shall not apply to limit the indemnification to which the Buyer
Indemnified Parties may be entitled for Losses arising from any breach of the
Fundamental Company Representations, the Fundamental Seller Representations, the
representation and warranty in Section 4.1.17 (Environmental Matters) or
pursuant to Section 9.1(d) (Taxes for Pre-Closing Tax Period); provided,
however, that in no event shall the Seller’s obligation to provide
indemnification for Losses under this Article IX exceed $31,000,000 less any of
the Holdback Amount not paid to Seller.

5.5

Survival

.  Each of the warranties and representations of the Seller and the Buyer
contained in this Agreement and in the Ancillary Agreements shall survive the
Closing until the eighteen (18) month anniversary of the Closing Date; provided,
however, that (i) except as set forth in clause (ii) below, the representations
and warranties contained in Section 4.1.17 (Environmental Matters) shall survive
the Closing until the three (3) year anniversary of the Closing Date, (ii) the
representations and warranties contained in Section 4.1.12 (Taxes) and Section
4.1.17 solely with respect to any matters pertaining to the property previously
occupied by the Company at 1840 Industrial Drive, Libertyville, Illinois shall
survive the Closing for the applicable statute of limitations period and (iii)
the Fundamental Company Representations, the Fundamental Seller Representations,
the Fundamental Buyer Representations or a claim in respect of Fraud shall
survive the Closing indefinitely.  All of the covenants of the Seller and the
Buyer contained in this Agreement or in any Ancillary Agreement shall survive
after the Closing in accordance with their terms.  Any claim for indemnification
hereunder which is made in writing prior to the expiration of the applicable
survival period, and the rights of indemnity with respect thereto, shall survive
such expiration until resolved or judicially determined and any claim for
indemnification not submitted in writing to the Indemnifying Party prior to the
expiration of the applicable survival period shall be deemed to have been waived
and shall be absolutely and forever barred and unenforceable, null and void, and
of no force or effect whatsoever, and the Indemnifying Party shall have no
further liability with respect thereto.  

5.6

Escrow Account

.  

(a)

The Seller’s obligation to provide indemnification under this Article IX shall
be first satisfied from the Escrow Account in accordance with the Escrow
Agreement.  In the event that any such indemnification obligation is not able to
be satisfied from the Escrow Account, then the Seller shall pay to the Buyer
Indemnified Parties the amount not satisfied from the Escrow Account, by wire
transfer of immediately available funds to an account or accounts designated in
writing by such Buyer Indemnified Party.

(b)

On the date that is six (6) months following the Closing Date, the Buyer and the
Seller shall deliver joint written instructions to the Escrow Agent instructing
the Escrow Agent to release to the Seller an amount equal to the difference
between (i) one fourth (1/4) of the Escrow Amount minus (ii) any amounts
previously paid to any Buyer Indemnified Party and any amounts then subject to a
Claim Notice.  On the date that is twelve (12) months following the Closing
Date, the Buyer and the Seller shall deliver joint written instructions to the
Escrow Agent instructing the Escrow Agent to release to the Seller an amount
equal to the difference between (x) one fourth (1/4) of the Escrow Amount minus
(y) any amounts paid to any Buyer Indemnified Party since the date that was the
six (6) months following the Closing Date and any amounts then subject to a
Claim Notice.  On the date that is eighteen (18) months following the Closing
Date, the Buyer and the Seller shall deliver joint written instructions to the
Escrow Agent instructing the Escrow Agent to release to the Seller all funds
remaining in the Escrow Account minus any amounts then subject to a Claim
Notice.  Promptly upon (and in any event within three (3) Business Days of) the
resolution of any matter set forth in a Claim Notice, the Buyer and the Seller
shall deliver joint written instructions to the Escrow Agent instructing the
Escrow Agent to release to the Seller all funds remaining in the Escrow Account
minus any amounts then remaining subject to a Claim Notice.

5.7

Losses Net of Insurance and Tax Benefits

.  With respect to any matter covered by this Article IX, the Claiming Party
shall assert all claims under all applicable insurance policies and any
indemnification claim shall be net of any insurance proceeds received by the
Claiming Party (net of any deductible amounts and costs of collection), and, to
the extent that insurance proceeds are collected by the Claiming Party after an
indemnification claim has been settled, the Claiming Party will restore the
Indemnifying Party to the same economic position as would have existed had such
insurance proceeds been collected prior to the settlement of such claim.  In
addition, the amounts for which an Indemnifying Party shall be liable under this
Article IX shall be net of any Tax benefit actually realized by the Claiming
Party as a result of the facts and circumstances giving rise to the liability of
the Indemnifying Party.

5.8

Assignment; Reimbursement

.  

(a)

If any of the Losses for which an Indemnifying Party is responsible under this
Article IX are recoverable or reasonably likely to be recoverable against any
third party at the time that payment is made hereunder (or at the time there is
a credit against the Basket Amount hereunder), the Claiming Party shall assign
any and all rights that it may have to recover such Losses to the Indemnifying
Party or, if such rights are not assignable for any reason, the Claiming Party
shall attempt in good faith to collect any and all such Losses on account
thereof from such third party for the benefit of the Indemnifying Party.  The
Claiming Party shall reimburse the Indemnifying Party for any and all Losses
paid by the Indemnifying Party to the Claiming Party pursuant to this Agreement
to the extent such amount is subsequently paid to the Claiming Party by any
Person other than the Indemnifying Party.

5.9

Mitigation

.  No Person shall be entitled to indemnification hereunder for the amount of
Losses in excess of the amount of such Losses which would have been incurred but
for the failure of such Person to take or commence to take commercially
reasonable actions to mitigate such Losses upon becoming aware of any claim.

5.10

Tax Representations

.  Notwithstanding anything contained in this Agreement to the contrary, the
Buyer Indemnified Parties shall not be entitled to recover for any breach of
Section 4.1.12 (Taxes), above, or Article X, below, for any Tax attributable to
a period (or portion thereof) beginning after the Closing.

5.11

No Duplication of Warranties

.  Notwithstanding anything contained in this Agreement to the contrary, (a) the
Buyer Indemnified Parties may not assert multiple claims under Section 9.1,
above, in order to recover duplicative Losses in respect of a single set of
facts or circumstances under more than one representation or warranty in this
Agreement whether such facts or circumstances would give rise to a breach of
more than one representation or warranty in this Agreement, and (b) the Buyer
Indemnified Parties may not assert any claim under Section 9.1, above, for any
item of Losses in the event and to the extent the Buyer has already received
recovery of such item as a result of a Working Capital Adjustment or to the
extent the Buyer received credit for a reserve for such item in the preparation
of the Final Pricing Statement.

5.12

Sole Remedy

.  The sole remedy of the Buyer and the Seller for any and all claims with
respect to the transactions contemplated by this Agreement and the Ancillary
Agreements (except for any injunctive relief to which a party may be entitled
pursuant to Article VIII) shall be the indemnity set forth in this Article IX,
and neither the Buyer Indemnified Parties nor the Seller Indemnified Parties
will have any other entitlement, remedy or recourse, whether in contract, tort
or otherwise, against the other parties with respect to the transactions
contemplated by this Agreement and the Ancillary Agreements, all of such
remedies, entitlements and recourse being expressly waived by the parties hereto
to the fullest extent permitted by Legal Requirements; provided however, the
foregoing shall not apply to any Losses arising from Fraud by the Seller.  The
provisions of this Section 9.12, however, shall not in any way limit Buyer’s
recourse, at law or equity, on account of any breaches of the Employment
Agreements or the Varnfield Lease.

ARTICLE VI
Tax Matters

6.1

Tax Returns

.  

(a)

After the Closing Date, the Buyer and the Company will cause the Company to be
included in the Buyer’s affiliated group pursuant to Treasury Regulations
Section 1.1502-75 and will join together in filing a consolidated federal income
Tax Return.  The Seller shall be responsible for preparing and filing all income
Tax Returns with respect to the activity of the Company for any taxable period
ending on or prior to the Closing Date, all such Tax Returns shall report the
Transaction Tax Deductions in such a taxable period, and the Seller hereby
covenants and agrees to pay all income Tax shown on such income Tax Returns
(except to the extent such income Tax is reflected in the calculation of the
Working Capital Amount).  The parties hereby agree that all Transaction Expenses
shall be paid as of or on the Closing Date and shall not result in any payables
for the Company after the Closing.  

(b)

With respect to Tax Returns that are required to be filed by or with respect to
the Company for Straddle Periods (“Straddle Returns”), such Straddle Returns
shall be prepared in a manner consistent with past practice (unless otherwise
required by law).  Buyer shall deliver, at least 30 days prior to the due date
for filing such Straddle Return (including extension), to the Seller a statement
setting forth the amount of Tax allocated to the Seller pursuant to Section 10.7
(the “Tax Statement”) and copies of such Straddle Return.  The Seller shall have
the right to review such Straddle Return and the Tax Statement prior to the
filing of such Straddle Return and, within ten days after the date of receipt by
Seller of any Straddle Return, to request in writing any reasonable changes to
such Straddle Return.  Seller and Buyer agree to consult and resolve in good
faith any issue arising as a result of the review of such Straddle Return and
the Tax Statement and mutually to consent to the filing as promptly as possible
of such Straddle Return.  In the event the parties are unable to resolve any
dispute within ten days after Buyer has received Seller’s written request for
changes, then any disputed issues shall be immediately submitted to the
Independent Accounting Firm selected pursuant to Section 2.5(c) to resolve in a
final binding matter prior to the due date for such Straddle Return.  The fees
and expenses of the Independent Accounting Firm shall be shared equally between
Seller and Buyer.

(c)

The Buyer shall be responsible for preparing and filing all Tax Returns that
relate to the Taxes of the Company other than those described in this Section
10.1(a) and (b) and shall pay all Taxes shown as due by the Company on such Tax
Returns.

6.2

Certain Taxes

.  All transfer, documentary, sales, use, stamp, registration and similar Taxes
and fees (including any penalties and interest) attributable to the Seller’s
sale of the Subject Securities to the Buyer pursuant to this Agreement shall be
paid 50% each by the Seller and Buyer when due, and the Buyer shall, at its own
expense, file all necessary Tax Returns and other documentation with respect to
all such transfer, documentary, sales, use, stamp, registration and other Taxes
and fees, and, if required by applicable Legal Requirements, the Seller shall
join in the execution of any such Tax Returns and other documentation.

6.3

Tax Proceedings

.  In the event that the Buyer or any of its Affiliates, including the Company,
receives any oral or written communication regarding any pending or threatened
examination, audit, claim, adjustment or other Proceeding with respect to the
liability of the Company or the Seller for Taxes for any period for which the
Seller is liable under this Agreement (a “Tax Claim”), the Buyer will, within
twenty (20) calendar days, notify the Seller in writing thereof (provided,
however, that any failure by Buyer to provide timely written notice shall not
prejudice Buyer’s entitlement to indemnification so long as Buyer can
demonstrate that (i) Seller was aware of such Tax Claim within such notice
period or (ii) the failure to provide timely notice has not prejudiced Seller’s
ability to contest any such Tax Claim).  If the Seller is liable under this
Agreement for such Taxes, the Seller will be entitled, at the Seller’s sole
expense and with counsel of its own choosing, in accordance with Article IX,
above, to control or settle the contest of any Tax Claim.  The Seller will keep
the Buyer fully and timely informed with respect to the commencement, status and
nature of any Tax Claim.  The Buyer and its Affiliates, including the Company,
will cooperate fully with the Seller in handling any such Tax Claim.  The Buyer
will provide, or cause to be provided to the Seller or its designee, all
necessary authorizations, including powers of attorney, to control any Tax Claim
which the Seller is entitled to control in connection with this Section 10.3.

6.4

Cooperation on Tax Matters

.  The Buyer and the Seller shall cooperate fully in connection with the filing
of Tax Returns and any audit, litigation or other Proceeding with respect to
Taxes, including, without limitation, by providing or causing to be provided to
the Seller any powers of attorney that the Seller reasonably requests for the
purposes of filing any income Tax Return or participating in any Proceeding.
 Such cooperation shall include the retention and the provision of records and
information reasonably relevant to any such audit, litigation, or other
Proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.  The Buyer and the Seller agree (a) to retain all books and records
with respect to Tax matters pertinent to the Company relating to any taxable
period beginning prior to the Closing Date until expiration of the statute of
limitations (and, to the extent notified by Buyer or Seller, any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into with any taxing authority, and (b) to give the other
party reasonable written notice prior to transferring, destroying or discarding
any such books and records and, if the other party to this Agreement so
requests, the Buyer or the Seller, as the case may be, shall allow the other
party to take possession of such books and records.  The Buyer and the Seller
agree, upon reasonable request, to use commercially reasonable efforts to obtain
any certificate or other document from any Governmental Body or any other Person
as may be necessary to mitigate, reduce or eliminate any Tax that could be
imposed (including with respect to the transactions contemplated herein).

6.5

Refunds.  The Seller shall be entitled to any refund or credit of Taxes
(including any interest paid thereon) of the Company for any Pre-Closing Tax
Period.  The Seller shall prepare and file at its sole cost and Buyer shall
cause the Company, or relevant entity, to sign, on a timely basis for the
receipt of any refund to which the Seller is entitled under this Section 10.5,
including the filing of any amended Tax Return and IRS Form 1139 (and analogous
forms under state or local law) that carries back net operating losses of the
Company that arose in a Pre-Closing Tax Period.  In addition, the Seller shall
prepare and file at its sole cost and Buyer shall cause the Company to sign IRS
Form 4466 (and analogous forms under state or local law), if applicable, in
respect of the Company’s tax year ending on the Closing Date no later than due
date for the filing of such Tax Returns.  Within four (4) Business Days after
receipt or use by the Buyer or the Company or any of their subsidiaries or
Affiliates of any Tax refund, Tax credit or Tax benefit to which the Seller is
entitled, Buyer or the Company shall, or shall cause the applicable subsidiary
or Affiliate to, deliver and pay over, by wire transfer of immediately available
funds, such Tax refunds to the Seller.  The Buyer will, and will cause the
Company and its subsidiaries to, execute such documents, take reasonable
additional actions and otherwise reasonably cooperate as may be necessary for
the Buyer, the Company and their subsidiaries to perfect their rights in and
obtain all Tax refunds for which any such Person is eligible and to which the
Seller or the Company are entitled.  None of the Buyer or the Company shall, or
shall permit any of their respective subsidiaries to, forfeit, fail to collect
or otherwise minimize any Tax refund to which the Seller would be entitled,
whether through any election to carry forward a net operating loss under Section
172(b)(3) of the Code (or any analogous or similar state or local law) or
otherwise.

6.6

Tax Benefits.  The Buyer and/or the Company and its Affiliates shall pay to the
Seller any Transaction Tax Benefit (as defined below) realized.  For this
purpose, a Transaction Tax Benefit is any reduction in the Buyer and/or the
Company’s or its Affiliate’s Tax liability in any Post-Closing Tax Period
resulting from the carryforward of any Transaction Tax Deductions from
Pre-Closing Tax Periods to such Post-Closing Tax Period.  A Transaction Tax
Benefit shall be deemed to be realized in a Post-Closing Tax Period if, and to
the extent that, (1) the Buyer, the Company’s and its Affiliate’s liability for
Taxes for such Post-Closing Tax Period, calculated by excluding the carryforward
of Transaction Tax Deductions from Pre-Closing Tax Periods to such Post-Closing
Tax Period, exceeds (2) the Buyer and/or the Company’s and its Affiliate’s
liability for Taxes for such Post-Closing Tax Period, calculated by taking into
account the carryforward of Transaction Tax Deductions from Pre-Closing Tax
Periods to such Post-Closing Tax Period.  A Transaction Tax Benefit shall be
calculated at the time the Buyer and/or the Company or its Affiliates file Tax
Returns for such Post-Closing Tax Periods, and not when estimated Taxes are
paid.  The Buyer shall prepare and submit to the Seller within five (5) days
after the filing of any Tax Return for a Post-Closing Tax Period a schedule
(along with all back-up calculations) setting forth the Transaction Tax Benefit
calculation for Seller’s review, comment, and consent.  The Buyer and/or the
Company and its Affiliates shall timely and properly deliver all such documents,
forms and other information as Seller may reasonably request which relate to the
calculation of the Transaction Tax Benefit amount.  If, within thirty (30) days
after receiving the Buyer’s schedule, the Seller notifies the Buyer that the
Seller disputes any item(s) reflected on such schedule, the Buyer and the Seller
shall cooperate in good faith to resolve any dispute.  If the Buyer and Seller
fail to reach an agreement within thirty (30) days after the Seller notifies
Buyer that the Seller disputes any item(s) reflected on Buyer’s schedule, the
determination of the disputed item or items shall be made by the Independent
Accounting Firm, whose decision shall be final and whose fees shall be shared
equally by the Buyer, on the one hand, and the Seller on the other hand.

6.7

Straddle Periods.  In the case of any Straddle Period, the amount of Taxes
allocable to the portion of the Straddle Period ending on the Closing Date shall
be deemed to be:

(a)

In the case of Taxes imposed on a periodic basis (such as real or personal
property Taxes), the amount of such Taxes for the entire period (or, in the case
of such Taxes determined on an arrears basis, the amount of such Taxes for the
immediately preceding period) multiplied by a fraction, the numerator of which
is the number of calendar days in the Straddle Period ending on and including
the Closing Date and the denominator of which is the number of calendar days in
the entire relevant Straddle Period; and

(b)

In the case of Taxes not described in (a) above (such as franchise Taxes, Taxes
that are based upon or related to income or receipts, based upon occupancy or
imposed in connection with any sale or other transfer or assignment of property
(real or personal, tangible or intangible)), the amount of any such Taxes shall
be determined as if such taxable period ended as of the close of business on the
Closing Date.

6.8

Restricted Actions

.  Without the prior written consent of the Seller, neither the Buyer nor any
Affiliate thereof shall: (a) file, re-file, supplement, or amend any Tax Returns
with respect to the activity of the Company for any taxable period ending on or
prior to the Closing Date, (b) voluntarily approach any taxing authority
regarding any Taxes or Tax Returns with respect to the activity of  the Company
that were originally due on or prior to the Closing Date, or (c) take any action
relating to Taxes that could create a Tax liability for the Company or the
Seller for any taxable period ending on or prior to the Closing Date.

6.9

Conflict.  To the extent there is any conflict between the provisions of the
Article X and Article IX, the provisions of this Article X shall control.

ARTICLE VII
Definitions

“Affiliate” means, with respect to any Person, another Person controlled by,
under the control of or under common control with, that Person.

“Agreement” means this Stock Purchase Agreement (including the Disclosure
Schedules), as the same may be amended or modified from time to time.

“Ancillary Agreements” means, with respect to any party, the agreements,
documents and instruments to be executed and delivered by such party pursuant to
this Agreement.

“Balance Sheet Date” means December 31, 2015.

“Base Purchase Price” has the meaning set forth in Section 2.2, above.

“Basket Amount” has the meaning set forth in Section 9.4(a), above.

“Business” has the meaning set forth in the Recitals, above.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks located in Charleston, South Carolina are authorized or
required by law to close.

“Buyer” has the meaning set forth in the Preamble, above.

“Buyer Indemnified Parties” has the meaning set forth in Section 9.1, above.

“Cash” means, with respect to the Company, as of any date and time, the amount
of cash and bank deposits as reflected in the Company’s bank and money market
account statements as of such date and time and shall include money market
funds, money market instruments and any demand deposits and shall be reduced by
the amounts of any unpaid checks, drafts and wire transfers outstanding and/or
issued on such date, calculated in accordance with GAAP.  For the avoidance of
doubt, Cash shall (i) be calculated net of issued but uncleared checks and
drafts, (ii) include checks and drafts received by the Company or deposited for
the accounts of the Company, and (iii) be calculated net of overdrawn accounts.
 Cash shall also include marketable securities held by the Company. Cash shall
specifically exclude accounts receivable of the Company.

“Claim Notice” has the meaning set forth in Section 9.3(a), above.

“Claiming Party” has the meaning set forth in Section 9.3(a), above.

“Closing” has the meaning set forth in Section 2.1, above.

“Closing Date” means the date on which the Closing occurs.

“Closing Financial Statements” has the meaning set forth in Section 2.5(b),
above.

“Closing Purchase Price” has the meaning set forth in Section 2.2, above.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
law.

“Company” has the meaning set forth in the Recitals, above.

“Confidential Information” shall mean all non-public and all proprietary
information relating to the Company and its customers, products and services,
including, without limitation, the following: (i) all information and records
concerning products or services provided to customers or procured from
suppliers; (ii) all information concerning pricing and cost policies, the prices
charged to customers or paid to suppliers, the volume or orders of customers and
with suppliers and other information concerning the transactions with customers
and suppliers or proposed customers and suppliers; (iii) the customer lists;
(iv) financial information; (v) information concerning salaries or wages paid
to, the work records of and other personnel information relative to employees;
(vi) information concerning the marketing programs or strategies; and (vii)
confidential information of other Persons which the Company is required to
maintain in confidence.  The term “Confidential Information” shall not include
information which is or becomes in the public domain without any violation by
the party disclosing such information of a contractual, legal or fiduciary
obligation to the Company.

“Consents” means approval, ratification, waiver authorization or agreements,
from the parties to those Material Contracts which by their terms terminate, are
modified, have payments or other obligations which may be accelerated or
specifically require consent of another party upon a change of control of the
Company, consenting to the change of control contemplated under this Agreement,
as described on Exhibit 3.1(f).

 “Contract” means any agreement, contract, obligation, promise or undertaking
(whether oral or written) that is legally binding.

“Cook County Litigation” means AO Claim No. 13-2609-12 Doe v. Northwestern, et
al LBBS File No. 29509-280.

“Disclosure Schedules” means the schedules delivered by the Seller in connection
with the execution and delivery of this Agreement and collectively labeled the
“Disclosure Schedules,” as more fully described in Article VI, above.

“Effective Time” has the meaning set forth in Section 2.1, above.

“Employment Agreements” has the meaning set forth in Section 3.1(g), above.

 “Encumbrance” and “Encumbrances” means any mortgage, pledge, security interest,
charge, claim, community property interest, equitable interest, title defect,
title retention agreement, voting trust agreement, lien or similar restriction
or limitation of any kind, including a restriction on use, the right to vote,
sell or otherwise dispose of any capital stock receipt of income or exercise of
any attribute of ownership (other than restrictions on transfers imposed by
federal or state securities laws).

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, order, consent decree, costs, damages,
liability, obligation, judgment, award, assessment, expense, loss, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (i) pursuant to, or in connection with, an actual or alleged
violation of any Environmental Law or Occupational Safety and Health Law,
(ii) in connection with any Hazardous Substances, (iii) from any abatement,
removal, remedial, corrective or other response action in connection with
Hazardous Substances, Environmental Law or other Order of a Governmental Body,
or (iv) from any damage, injury or harm to natural resources, wildlife or the
environment.

“Environmental Law” means any Legal Requirement in effect as of the Closing Date
that requires (i)  advising appropriate authorities, employees, and the public
of intended or actual releases of Hazardous Materials, violations of discharge
limits, or other prohibitions and of the commencements of activities, such as
resource extraction or construction, that could have significant impact on the
Environment;  (ii) preventing or reducing to acceptable levels the release of
Hazardous Materials into the Environment; (iii) reducing the quantities,
preventing the release, or minimizing the hazardous characteristics of wastes
that are generated; (iv) assuring that products do not present unreasonable
risks to human health or the Environment when used or disposed of; (v) the
cleaning up of Hazardous Materials that have been released, preventing the
Threat of Release, or paying the costs of such cleanup or prevention; (vi) the
treatment, storage, disposal, generation and transportation of industrial, toxic
or Hazardous Materials; (vii) the prevention of any release or Threat of Release
into the Environment of Hazardous Materials; (viii) the protection of wildlife,
marine sanctuaries and wetlands, including without limitation all endangered and
threatened species; (ix) the closure or removal of underground and other storage
tanks or vessels, abandoned, disposed or discarded barrels, containers and other
closed receptacles; and (x) any procedures relating to the manufacture,
processing, use, distribution, treatment, storage, disposal, transportation or
handling of Hazardous Materials.




 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor law, and the rules and regulations promulgated thereunder.




“Escrow Account” has the meaning set forth in Section 2.4(c), above.

“Escrow Agent” means Branch Banking and Trust Company.

“Escrow Agreement” has the meaning set forth in Section 3.1(e), above.

“Escrow Amount” means an amount equal to Three Million One Hundred Thousand
Dollars ($3,100,000).

“Estimated Pricing Statement” has the meaning set forth in Section 2.4(a),
above.

“Estimated Closing Purchase Price” has the meaning set forth in Section 2.4(b),
above.

 “Facilities” has the meaning set forth in Section 4.1.8(b) above.

“Final Closing Purchase Price” has the meaning set forth in Section 2.5(b),
above.

“Final Pricing Statement” has the meaning set forth in Section 2.5(b), above.

“Financial Statements” means the draft reviewed balance sheet and statements of
earnings, and statements of cash flow of the Company as of and for the fiscal
year ending December 31, 2015 as prepared by Elliott Davis Decosimo LLP, and the
balance sheet of the Company as of August 31, 2016 and related statements of
income and cash flow of the Company for the 8-month period then ended.

“Fraud” means intentional or willful misrepresentation in respect of the
representations and warranties set forth in Articles III, IV or V, as
applicable, with actual knowledge (as opposed to imputed or constructive
knowledge) that such statements were false when made and it could reasonably be
expected that the other party would rely thereon to its detriment.

“Fundamental Buyer Representations” means the representations and warranties
contained in Section 5.1 (Authority), Section 5.3 (Organizational Matters), and
Section 5.5 (Brokers; Agents).

“Fundamental Company Representations” means the representations and warranties
contained in Section 4.1.2 (Restrictions on Transfer), Section 4.1.3
(Organizational Matters), Section 4.1.5 (Capitalization), Section 4.1.12 (Taxes)
and Section 4.1.22 (Brokers; Agents).

“Fundamental Seller Representations” means the representations and warranties
contained in Section 4.2.1 (Title to Subject Securities), Section 4.2.2
(Authority) and Section 4.2.4 (Restrictions on Transfer).

“GAAP” means United States generally accepted accounting principles as in effect
from time to time prior to the Closing Date.

“Governmental Authorization” means any approval, Consent, license, permit,
waiver or other authorization issued, granted, given or otherwise made available
by or under the authority of any Governmental Body or pursuant to any Legal
Requirement.

“Governmental Body” means any (i) nation, state, county, city, town, village,
district or other jurisdiction of any nature, (ii) federal, state, local,
municipal, foreign or other government, (iii) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official or entity and any court or other tribunal), or (iv) body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power of any nature.

“Guarantee” means, with respect to any Person, (i) any guarantee of the payment
or performance of, or any contingent obligation in respect of, any Indebtedness
or other obligation of any other Person (except for endorsement of drafts for
deposit and collection in the Ordinary Course of Business), or (ii) any other
arrangement whereby credit is extended to any other Person on the basis of any
promise or undertaking of such Person (A) to pay the Indebtedness of such other
Person, (B) to purchase or lease assets under circumstances that would enable
such other Person to discharge one or more of its obligations, or (C) to
maintain the capital, working capital, solvency or general financial condition
of such other Person.

“Hazardous Substances or Hazardous Materials” means, and shall include, any
substance, chemical, compound, product, solid, gas, liquid, waste, byproduct,
material, pollutant or contaminant regulated under Environmental Law, including,
without limitation, asbestos, PCB’s, radon and urea formaldehyde foam, petroleum
and petroleum products.

“Holdback Amount” means Six Million Dollars ($6,000,000).

“Indebtedness” of any Person means, without duplication, any liability of any
Person, whether or not to an Affiliate or related person, (i) for borrowed money
(whether short-term or long-term, current or non-current, but excluding, for the
avoidance of doubt, accounts payable incurred in the Ordinary Course of
Business), (ii) under any reimbursement obligation relating to a letter of
credit drawn upon, banker’s acceptance or note purchase facility,
(iii) evidenced by a bond, note, debenture or similar instrument (including a
purchase money obligation), (iv) in respect of interest, fees or other charges
in respect of any indebtedness described in the foregoing clauses (i) through
(iii), and (v) all indebtedness referred to in the foregoing clauses (i) through
(iv), that constitute a Guarantee by such Person.

“Indemnifying Party” has the meaning set forth in Section 9.3(a), above.

“Independent Accounting Firm” has the meaning set forth in Section 2.5(c),
above.

“Intellectual Property” means collectively, (i) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all foreign or domestic design patents, utility
patents and pending applications therefor and all renewals, reissues,
reexaminations, divisionals, continuations, continuations in part and extensions
thereof, (ii) all registered and unregistered trademarks, service marks, trade
names, trade dress, logos and all internet domain name registrations and all
applications, registrations and renewals in connection therewith, (iii) all
published and unpublished works of authorship, copyrights (registered or
unregistered), databases, web sites, computer source code, executable code,
programs and other software (including all machine readable code, printed
listings of code, documentation and related property and information, whether
embodied in software, firmware or otherwise) and all applications, registrations
and renewals in connection therewith (if any), and (iv) all trade secrets, know
how, inventions and other confidential proprietary technical, business and other
information including production processes and techniques, research and
development information, technology, drawings, specifications, designs, plans,
proposals, technical data, copyrightable technical data, financial marketing and
business data and customer and supplier lists and information.

“IRS” means the United States Internal Revenue Service.

“Knowledge of the Seller” and “Seller’s Knowledge” means the Seller’s actual
knowledge after reasonable inquiry of and investigation by the Senior Management
Team.

“Leased Real Property” means property currently leased, used or occupied by the
Company pursuant to a real property lease.

“Legal Requirement” means any applicable federal, state, local, municipal,
foreign, international, multinational or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute or
treaty, including but not limited to the U.S. Foreign Corrupt Practices Act, in
effect as of the Closing Date.

“Licenses” means all licenses, franchises and permits (i) granted to the Company
which create rights in the Company regarding any Intellectual Property owned by
third parties, or (ii) granted by the Company which creates rights in any third
party regarding any Owned Intellectual Property.

 “Losses” means all out-of-pocket damages, losses, deficiencies, liabilities,
claims, actions, demands, judgments, fines, fees, costs and expenses (including,
without limitation, reasonable attorneys’ and accountants’ fees only with
respect to fees incurred in connection with a Third Party Claim), and shall
exclude punitive, speculative, lost profit, diminution in value, consequential
and special damages of any nature and any other damages based on any type of
multiple.

“Lower Net Working Capital Target” means the Target Net Working Capital minus
$300,000.

“Material Adverse Effect” means a violation, inaccuracy, breach, default,
failure to comply, change in circumstance, loss, effect, fact, agreement,
arrangement, commitment, understanding or obligation which, as a result of the
occurrence or existence thereof, has a material adverse effect on the business,
operations, properties, financial condition, assets or results of operations of
the Company taken as a whole, or that has a material, adverse effect on the
ability of the Company to perform its obligations under this Agreement or any
Ancillary Agreement or to consummate the transactions contemplated herein. For
purposes of this definition, “Material Adverse Effect” shall be deemed to occur
whenever the effect of the changes in question would exceed Three Hundred and
Ten Thousand Dollars ($310,000) individually or in the aggregate on an ongoing
annualized basis.  However, a Material Adverse Effect, when used with respect to
the Company, does not include a material adverse effect or impact on the
business, operations, properties, financial condition, assets or results of
operations of the Company that is caused by (i) one or more downturns in the
economy, the securities markets, the financing markets or the credit markets in
general which does not disproportionately affect the Company relative to other
participants in the industry in which the Company operates , (ii) one or more
downturns in the industries in which the Company operate which does not
disproportionately affect the Company relative to other participants in the
industry in which the Company operates, (iii) geopolitical conditions, acts of
war, armed hostilities, sabotage or terrorism, or any escalation or worsening of
any such conditions, acts of war, armed hostilities, sabotage or terrorism
threatened or underway as of the date of this Agreement, (iv) changes in
applicable Legal Requirements, rules or regulations or any interpretation of the
foregoing which does not disproportionately affect the Company relative to other
participants in the industry in which the Company operates, (v) changes in GAAP
or (vi) the effect of any action or any failure to act contemplated by this
Agreement.

“Material Contract” means any outstanding Contract (i) with a Top Customer
(excluding any closed purchase orders or open purchase orders having a remaining
delivery obligation of product valued less than $100,000), (ii) with a Top
Supplier, (iii) which creates an Encumbrance on the Subject Securities, or any
property or asset of the Company, (iv) which constitutes a real property lease,
(v) which constitutes a License under which the Company is subject to receive,
or obligated to pay, as the case may be, fees (including support and maintenance
fees) of more than Twenty-Five Thousand Dollars ($25,000) per annum following
the Closing (excluding shrink wrap, click wrap, click through or similar
licenses with respect to off-the-shelf or generally available personal computer
software), (vi) between the Company and Seller or any Affiliate of Seller, (vii)
involving any strategic, joint venture, partnership or similar agreement,
(viii) containing covenants that in any way purport to restrict the business
activity of the Company or limit the freedom of the Company to engage in any
line of business or to compete with any Person (excluding confidentiality
agreements and nondisclosure agreements entered into in the Ordinary Course of
Business), (ix) governing the borrowing of money or the repayment of
Indebtedness by the Company or any Guarantee by the Company, (x) granting to any
Person a first refusal, a first offer or similar preferential right to purchase
or acquire any right, asset or property of the Company or the Subject
Securities, (xi) involving a distributor, sales representative, consultant or
broker arrangement under which the Company is obligated to pay more than
Twenty-Five Thousand Dollars ($25,000) per year and which by its express terms
is not terminable by the Company at will or by giving notice of sixty (60) days
or less, without liability other than payment for services rendered through the
termination date, (xii) involving the acquisition or disposition by the Company
of any business enterprise or product line whether via stock or asset purchase
or otherwise during the last three (3) years (or longer if any contingent
liability to the Company remains in effect).

“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, and any program designed to provide safe and healthful
working conditions.

“Order” means any award, decision, injunction, judgment, order, ruling, subpoena
or verdict, entered, issued, made or rendered by any court, administrative
agency or other Governmental Body or by any arbitrator.

“Ordinary Course of Business” means any action taken by a Person if such action
is consistent with the past practices of such Person and in the ordinary course
of the normal day-to-day operations of such Person.

“Organizational Documents” means, with respect to any entity, the certificate of
incorporation, articles of incorporation, by laws, articles of organization,
certificate of formation, partnership agreement, limited liability company
agreement, formation agreement and other similar organizational documents of
such entity (in each case, as amended through the date of this Agreement).

“Owned Intellectual Property” means all Intellectual Property owned by the
Company.

“Leased Real Property” means all real property leased by the Company.

 “Pension Plan” means any employee pension benefit plan (as defined in ERISA
Section 3(2)) that the Company maintains or to which the Company contributes or
has any obligation to contribute for the benefit of any employee or terminated
employee of the Company.

 “Permitted Liens” means (i) liens for Taxes, assessments or other governmental
charges not yet due and payable or are being contested in good faith,
(ii) mechanics’, workmen’s, repairmen’s, warehousemen’s, carriers’ or other like
liens arising or incurred in the Ordinary Course of Business if the underlying
obligations are not past due or are being contested in good faith, (iii) any
interest or title of a lessor under an operating lease or capitalized lease or
of any licensor or licensee under a license, (iv) encumbrances and restrictions
on real property (including easements, covenants, rights of way and similar
restrictions of record) that do not materially interfere with the Company’s
present uses or occupancy of such real property, (v) liens which would not,
individually or in the aggregate, interfere in any material respect with the
conduct of business as currently conducted, (vi) liens granted to any lender at
the Closing in connection with any financing by Buyer of the transactions
contemplated hereby, (vii) zoning, building codes and other land use laws
regulating the use or occupancy of real property or the activities conducted
thereon which are imposed by any Governmental Body having jurisdiction over such
real property and which are not violated by the current use or occupancy of such
real property or the operation of the business of the Company or any violation
of which would not have a Material Adverse Effect, (viii) liens of lessors under
real property leases, and (ix) liens which will be released or terminated at the
Closing.

“Person” means any individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization, labor union or other entity or Governmental Body.

“Plan” means each Pension Plan, each Welfare Plan and each compensation or
employment program, including, but not limited to, incentive compensation, stock
option, bonus, severance, deferred compensation and supplemental executive
compensation plans that the Company maintains or to which the Company
contributes or has any obligation to contribute for the benefit of any employee
or terminated employee of the Company.

“Post-Closing Tax Period” means any taxable year or period that begins after the
Closing Date and, with respect to any taxable period beginning on or before the
Closing Date and ending after the Closing Date, the portion of such of such
period beginning on the day after the Closing Date.

“Pre-Closing Tax Period” means any taxable year or period that ends on (and
including) or before the Closing Date and, with respect to any taxable period
beginning on or before the Closing Date and ending after the Closing Date, the
portion of such of such period ending on and including the Closing Date.

“Proceeding” means any action, arbitration, hearing, investigation, litigation
or suit (whether civil, criminal or administrative) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental Body
or arbitrator.

 “Records” means all books, records, manuals and other materials and information
of the Company, including, without limitation, customer records, personnel and
payroll records, accounting records, purchase and sale records, price lists,
correspondence, quality control records and all research and development files,
wherever located.

“Representative” means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor or other representative of such
Person, including legal counsel, accountants and financial advisors.

“Restricted Business” has the meaning set forth in Section 8.1, above.  

“Seller Indemnified Parties” has the meaning set forth in Section 9.2, above.

“Seller” has the meaning set forth in the Preamble, above.

 “Senior Management Team” means Laura Steiner and R. Andrew Brothers.

“Straddle Period” means any taxable period that begins on or before and ends
after the Closing Date.

“Subject Securities” has the meaning set forth in the Recitals, above.

 “Target Net Working Capital” means Five Million Nine Hundred Fifty Thousand
Dollars ($5,950,000).

 “Tax” and “Taxes” means all federal, state, local, foreign and other income,
sales, use, ad valorem, transfer property, gross receipts, excise, withholding,
social security, unemployment and employment, occupation, disability, severance,
service, license, payroll, franchise, net worth, transfer, alternative and
add-on minimum tax, estimated, stamp, capital stock, environmental, windfall
profits tax, custom, import, duty, value added, premium, registration and
recording taxes or other taxes, fees, assessments or charges of any kind,
together with any interest, fines, any penalties, or additions with respect
thereto, and the term “Tax” means any one of the foregoing Taxes imposed by the
United States or any state, local or foreign government or subdivision or agency
thereof, whether computed on a separate, consolidated, unitary, combined or any
other basis which is a liability of the Company for any period occurring prior
to the Closing Date.

“Tax Claim” has the meaning set forth in Section 10.3, above.

“Tax Returns” means all returns, amendments, informational returns, forms,
reports and statements (including elections, declarations, disclosures,
schedules and estimates) filed by the Company in respect of any Taxes.

“Third Party Claim” has the meaning set forth in Section 9.3(a), above.

“Threatened” means a claim, Proceeding, or dispute, if any demand or statement
has been made in writing, or to Seller’s Knowledge verbally, or any notice has
been given in writing, or to Seller’s Knowledge verbally, that would lead a
prudent Person to conclude that such a claim, Proceeding, or dispute is likely
to be asserted, commenced, taken, or otherwise pursued in the future.

“Top Customer” has the meaning set forth in Section 4.1.20, above.

“Top Supplier” has the meaning set forth in Section 4.1.20, above.

“Transaction Bonuses” has the meaning set forth in Section 2.4(e), above.

“Transaction Expenses” means only the sum of (i) any unpaid fees, costs and
expenses incurred by the Company prior to the Closing in connection with the
drafting, negotiation, execution and delivery of this Agreement and the other
certificates, documents or agreements contemplated by this Agreement and the
consummation of the transactions contemplated herein and therein including legal
and accounting fees (but, for the avoidance of doubt, not to include any fees
and expenses incurred by or on behalf of the Buyer or any of its Affiliates as
determined immediately prior to the Closing), and (ii) any closing or other
transaction fees payable by the Company immediately prior to the Closing as a
result of the transactions contemplated herein including but not limited to any
special bonuses contemplated by Seller to employees of the Company (other than
the Transaction Bonuses).

“Transaction Tax Deductions”  means without duplication, any item of credit,
deduction, or loss attributable to (a) the amount of any Transaction Bonuses,
including any stay bonuses, sales bonuses, change of control payments, severance
payments, retention payments or similar payments made by the Company at or prior
to the Closing or owing as a result of the transactions contemplated hereby, (b)
the fees, expenses and interest (including amounts treated as interest for U.S.
federal income tax purposes and any breakage fees or accelerated deferred
financing fees) incurred by the Company with respect to the payment of
Indebtedness in connection with the transactions contemplated by this Agreement,
(c) the amount of Transaction Expenses that are deductible by the Company for
U.S. federal income tax purposes, including the amount of any transaction costs
of the Company with respect to the transactions contemplated hereby that were
paid on or prior to the Closing Date that are deductible for U.S. federal income
tax purposes, and (d) the amount of any employment Taxes with respect to
compensatory amounts paid by the Company in connection with the transactions
contemplated by this Agreement; provided that, in connection with the foregoing,
the Seller shall cause the Company to make an election under Revenue Procedure
2011-29, 2011-18 IRB, to treat 70% of any success-based fees that were paid by
or on behalf of the Company as an amount that did not facilitate the
transactions contemplated under this Agreement and therefore treat 70% of such
costs as deductible in the taxable year that included the Closing Date for U.S.
federal income tax purposes.  For the sake of clarity, and with respect to the
indemnification provisions of Article IX, any tax consequences related to the
Transaction Tax Deductions shall, by definition, relate to the Pre-Closing Tax
Period.

 “Upper Net Working Capital Target” means the Target Net Working Capital plus
$300,000.

“Varnfield Lease” has the meaning set forth in Section 3.1(j) above.

“Welfare Plan” means any employee welfare benefit plan (as defined in ERISA
Section 3(1)) that the Company maintains or to which the Company contributes or
has any obligation to contribute for the benefit of any employee or terminated
employee of the Company.

“Working Capital Adjustment” has the meaning set forth in Section 2.3, above.

“Closing Net Working Capital” has the meaning set forth in Section 2.3, above.

ARTICLE VIII
Miscellaneous

8.1

Expenses

.  Except as otherwise specifically provided herein, the parties hereto shall
pay their own expenses, including, without limitation, accountants’ and
attorneys’ fees, incurred in connection with the negotiation and consummation of
the transactions contemplated by this Agreement.

8.2

Notices

.  All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be considered to be given and received
in all respects when hand delivered, when delivered by prepaid express or
courier delivery service, when sent by facsimile transmission actually received
by the receiving equipment, by e-mail of a .pdf document (with electronic
delivery confirmation) or three (3) calendar days after deposited in the United
States mail, certified mail, postage prepaid, return receipt requested, in each
case addressed as follows, or to such other address as shall be designated by
notice duly given:

IF TO BUYER:

Standex International Corporation

11 Keewaydin Drive, #300

Salem, New Hampshire 03079

Fax No.:603-893-7324

E-Mail: pburns@standex.com

Attention: Paul Burns, VP Strategy & Business Development

 

 

With a Copy To:

Standex International Corporation

11 Keewaydin Drive, #300

Salem, New Hampshire 03079

Fax No.:603-893-7324

E-Mail: aglass@standex.com

Attention: Alan J. Glass, VP, Chief Legal Officer & Secretary

 

 

IF TO THE SELLER:

Gregory J. Deutschmann

125 Varnfield Dr.

Summerville, SC 29483

E-Mail: gdeutschmann@horizonscientific.com

 

 

With a Copy To:













And with a Copy To:

R. Andrew Brothers, CPA

125 Varnfield Dr.

Summerville, SC 29483

E-Mail: abrothers@horizonscientific.com




Neil K. Haimm

Drinker Biddle & Reath LLP

One Logan Square, Suite 2000

Philadelphia, PA  19103

Fax No. (215) 988-2757

E-Mail: neil.haimm@dbr.com




8.3

Entire Agreement

.  THIS AGREEMENT (INCLUDING THE DISCLOSURE SCHEDULES AND EXHIBITS) AND THE
ANCILLARY AGREEMENTS CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES RELATING
TO THE SUBJECT MATTER OF THIS AGREEMENT, AND ALL PRIOR AGREEMENTS,
CORRESPONDENCE, DISCUSSIONS AND UNDERSTANDINGS OF THE PARTIES (WHETHER ORAL OR
WRITTEN) ARE SUPERSEDED, IT BEING THE INTENTION OF THE PARTIES THAT THIS
AGREEMENT WILL SERVE AS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE TERMS OF
THEIR AGREEMENT WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THE PARTIES AGREE
THAT THERE HAVE NOT BEEN AND THERE ARE NO OTHER AGREEMENTS, REPRESENTATIONS OR
WARRANTIES BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER SET FORTH IN
THIS AGREEMENT OTHER THAN THOSE SET FORTH IN THIS AGREEMENT, AND THAT THE
PARTIES ARE NOT RELYING UPON ANY AGREEMENTS, REPRESENTATIONS OR WARRANTIES THAT
ARE NOT SET FORTH IN THIS AGREEMENT.   NO AMENDMENT, WAIVER OR MODIFICATION TO
OR UNDER THIS AGREEMENT WILL BE VALID UNLESS IN WRITING AND SIGNED BY AN
AUTHORIZED SIGNATORY OF THE PARTY OR PARTIES AFFECTED THEREBY.

8.4

Parties in Interest

.  This Agreement shall be binding upon and inure solely to the benefit of each
party hereto and their respective heirs, successors, legal representatives and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

8.5

Construction

.  The parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption of burden of proof shall arise favoring or disfavoring either
party by virtue of the authorship of any of the provisions of this Agreement.
 The word “including” shall mean including without limitation.

8.6

Assignment

.  This Agreement and the rights hereunder shall not be assignable or
transferable by any party without the prior written consent of the other
parties.

8.7

Paragraph Headings

.  The headings in this Agreement are for purposes of convenience and ease of
reference only and shall not be construed to limit or otherwise affect the
meaning of any part of this Agreement.

8.8

Severability

.  The parties agree that if any provision of this Agreement shall under any
circumstances be deemed invalid or inoperative, this Agreement shall be
construed with the invalid or inoperative provision deleted, and the rights and
obligations of the parties shall be construed and enforced accordingly.

8.9

Governing Law; Venue

.  This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without regard to principles and
conflicts of law.  The parties hereby irrevocably and unconditionally consent to
submit to the exclusive jurisdiction of the courts of the United States of
America located in the State of Delaware for any actions, suits or proceedings
arising out of or relating to this Agreement and the transactions contemplated
hereby (and agree not to commence any action, suit or proceeding relating
thereto except in such courts).  The parties hereby irrevocably and
unconditionally waive any objection to the laying of venue on any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in the courts of the United States of America located in the State of
Delaware, and hereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

8.10

Use of Terms

.  In this Agreement (a) the words “hereof”, “herein”, “hereto”, “hereunder” and
words of similar import may refer to this Agreement as a whole and not merely to
a specific section, paragraph or clause in which the respective word appears,
(b) words importing gender include the other genders as appropriate, and (c) any
terms defined in this Agreement may, unless the context otherwise requires, be
used in the singular or the plural depending on the reference.

8.11

Counterparts; Electronic Copy

.  This Agreement and any Ancillary Agreement may be executed in one or more
counterparts, all of which shall be considered but one and the same agreement,
and shall become effective when one or more such counterparts have been signed
by each of the parties and delivered to the other party.  A facsimile or
portable document signature of this Agreement and any Ancillary Agreement shall
be as effective as an original.

8.12

Waiver of Jury Trial

.  EACH OF THE BUYER AND SELLER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF THE BUYER, THE SELLER OR THE SELLER
REPRESENTATIVE IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
OF THIS AGREEMENT.

8.13

Retention of Counsel. In any dispute or proceeding arising under or in
connection with this Agreement, including Article IX, Seller shall have the
right, at his election, to retain the firm of Drinker Biddle & Reath LLP to
represent him in such matter, and Buyer, for itself, the Company and each of
their respective post-Closing Affiliates, hereby irrevocably waives and consents
to any such representation in any such matter and the communication by such
counsel to Seller in connection with any such representation of any fact known
to such counsel arising by reason of such counsel’s prior representation of
Seller or the Company. Buyer, for itself, the Company, their respective
post-Closing Affiliates and its and their respective successors and assigns,
hereby irrevocably acknowledges and agrees that all communications between
Seller and its counsel, including Drinker Biddle & Reath LLP, made in connection
with the negotiation, preparation, execution, delivery and closing under, or any
dispute or proceeding arising under or in connection with, this Agreement which,
immediately prior to the Closing, would be deemed to be privileged
communications of Seller or the Company and/or its counsel and would not be
subject to disclosure to Buyer in connection with any process relating to a
dispute arising under or in connection with this Agreement or otherwise, shall
continue after the Closing to be privileged communications with such counsel,
and none of Buyer, the Company, their respective post-Closing Affiliates or any
Person purporting to act on behalf of or through Buyer, the Company or their
respective post-Closing  Affiliates shall seek to obtain the same by any process
on the grounds that the privilege attaching to such communications belongs to
Buyer or the Company and not Seller. Other than as explicitly set forth in this
Section, the parties acknowledge that any attorney-client privilege attaching as
a result of legal counsel representing the Company prior to the Closing shall
survive the Closing and continue to be a privilege of the Company and not Seller
after the Closing.




[Signature Page Follows]





1
















IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the day, month and year first above written.

SELLER:




/s/  Gregory J. Deutschmann




Gregory J. Deutschmann













BUYER:




STANDEX INTERNATIONAL CORPORATION




       Alan J. Glass

By:  

Name: Alan J. Glass

Title:   Vice President, Chief Legal Officer

            & Secretary




























[Signature Page to Stock Purchase Agreement]








 


